Exhibit 10.2


EXECUTION VERSION


DEUTSCHE BANK SECURITIES INC.
DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH 
60 Wall Street
New York, New York 10005

June 24, 2019
VICI Properties 1 LLC
c/o VICI Properties Inc.
430 Park Avenue
8th Floor
New York, New York 10022
Attn: David Kieske
Project Olympus
Commitment Letter
Ladies and Gentlemen:
You have advised Deutsche Bank Securities Inc. (“DBSI”) and Deutsche Bank AG
Cayman Islands Branch (“DBCI” or the “Initial Lender” and, together with DBSI
and any other commitment party that becomes a party hereto pursuant to the third
paragraph hereof, “we”, “us” or the “Commitment Parties”) that VICI Properties 1
LLC, a Delaware limited liability company (“Company” or “you”) and an indirect
wholly owned subsidiary of VICI Properties Inc., a Maryland corporation
(“Parent”), intends to acquire, directly or indirectly through its wholly owned
subsidiaries, those certain real properties commonly known as Harrah’s Atlantic
City, Harrah’s New Orleans and Harrah’s Laughlin, or any Replacement Property
(as defined in the Master Transaction Agreement as in effect on the date hereof)
with respect to any of the foregoing designated pursuant to Section 2.4 of the
Master Transaction Agreement as in effect on the date hereof (collectively, the
“Targets”), in each case pursuant to a separate purchase and sale agreement to
be entered into after the date hereof by and between VICI Properties, L.P., a
Delaware limited partnership (“VICI Partnership”), and Eldorado Resorts, Inc., a
Nevada corporation (“ERI”), and consummate certain other transactions (the “ERI
Transactions”) pursuant to a master transaction agreement by and between VICI
Partnership and ERI (the “Master Transaction Agreement”). You have further
advised us that, in connection with the foregoing, you intend to consummate the
other Transactions described in the Transaction Description attached hereto as
Exhibit A (the “Transaction Description”). Capitalized terms used but not
defined herein shall have the meanings assigned to them in the Transaction
Description and in the Summary of Principal Terms and Conditions attached hereto
as Exhibit B (the “Term Sheet”; this commitment letter, the Transaction
Description, the Term Sheet and each Summary of Additional Conditions attached
hereto as Exhibits C-I through C-VI, collectively, the “Commitment Letter”).
In connection with the foregoing, DBCI is pleased to advise you of its
commitment to provide 100% of the Bridge Facility (as defined below), subject
only to the satisfaction or waiver of the conditions set forth in the section
entitled “Conditions Precedent to Initial Borrowing” in Exhibit B and in Exhibit
C hereto.
It is agreed that (i) DBSI will act as lead arranger and bookrunner for the
Bridge Facility (in such capacity, the “Lead Arranger”) and (ii) DBCI will act
as administrative agent and collateral agent for the




--------------------------------------------------------------------------------

2


Bridge Facility. It is further agreed that DBSI shall have “left” placement in
any and all marketing materials or other documentation used in connection with
the Bridge Facility. You agree that no other agents, co-agents, arrangers,
co-arrangers, lead arrangers, co-lead arrangers, bookrunners, co-bookrunners,
managers or co-managers will be appointed, no other titles will be awarded and
no compensation (other than that expressly contemplated by this Commitment
Letter and the Fee Letters referred to below) will be paid to any Lender in
order to obtain its commitment to participate in the Bridge Facility unless you
and the Commitment Parties shall so agree. To the extent you and the Commitment
Parties agree to appoint any additional agents co-agents, arrangers,
co-arrangers, lead arrangers, co-lead arrangers, bookrunners, co-bookrunners,
managers or co-managers (any such agent, co-agent, arranger, co-arranger, lead
arranger, co-lead arranger, bookrunner, co-bookrunner, manager or co-manager, an
“Additional Arranger” and shall also be a “Commitment Party”) or confer other
titles in respect of the Bridge Facility, then, notwithstanding anything herein
to the contrary, the commitments of the Initial Lender in respect the Bridge
Facility will be permanently reduced by the amount of the commitments of such
Additional Arrangers (or their relevant affiliates) in respect of the Bridge
Facility, with each Additional Arranger (or its relevant affiliates) assuming a
proportion of the commitments with respect to the Bridge Facility that is equal
to the proportion of the economics allocated to such Additional Arranger, upon
the execution by such financial institution (and any relevant affiliate) of
customary joinder documentation. It is agreed that, to the extent an Additional
Arranger has executed customary joinder documentation pursuant to this
paragraph, each Commitment Party shall be severally liable in respect of its
commitments to the Bridge Facility, on a several, and not joint, basis with any
other Commitment Party, and no Commitment Party shall be responsible for the
commitment of any other Commitment Party.
The Lead Arranger reserves the right, prior to or after the execution of the
Facility Documentation to syndicate all or a portion of the Commitment Parties’
commitments hereunder to a group of banks, financial institutions and other
institutional lenders identified by the Lead Arranger in consultation with you
and reasonably acceptable to the Lead Arranger and you (your consent not to be
unreasonably withheld, delayed or conditioned) including, without limitation,
any relationship lenders designated by you and reasonably acceptable to the Lead
Arranger (such banks, financial institutions and other institutional lenders,
together with the Commitment Parties, the “Lenders”); provided that,
notwithstanding the Lead Arranger’s right to syndicate the Bridge Facility and
receive commitments with respect thereto, it is agreed that (i) syndication of,
or receipt of commitments or participations in respect of, all or any portion of
the Commitment Parties’ commitments hereunder shall not be a condition to the
Commitment Parties’ commitments; (ii) except as contemplated above with respect
to Additional Arrangers, the Commitment Parties shall not be relieved, released
or novated from its obligations hereunder (including its obligations to fund the
Bridge Facility on each applicable Closing Date) in connection with any
syndication, assignment or participation of the Bridge Facility, including its
commitments in respect thereof, until after the funding of the applicable
portion of the Bridge Facility on each applicable Closing Date; (iii) no
assignment or novation shall become effective with respect to all or any portion
of the Commitment Parties’ commitments in respect of the Bridge Facility until
after the funding of the applicable portion of the Bridge Facility on each
applicable Closing Date; (iv) unless you otherwise agree in writing, each
Commitment Party shall retain exclusive control over all rights and obligations
with respect to its commitments in respect of the Bridge Facility, including all
rights with respect to consents, modifications, supplements, waivers and
amendments, until the funding of the applicable portion of the Bridge Facility
on each applicable Closing Date has occurred; and (v) we will not syndicate our
commitments to certain banks, financial institutions and other institutional
lenders and investors (a) that have been separately identified in writing by you
to us prior to the date of this Commitment Letter (or, if after such date, that
are acceptable to the Lead Arranger), (b) those persons who are competitors of
the Borrower or any of the Targets and their respective subsidiaries that are
separately identified in writing by you to us from time




--------------------------------------------------------------------------------

3


to time, and (c) in the case of each of clauses (a) and (b), any of their
affiliates (other than any such affiliate that is affiliated with a financial
investor in such person and that is not itself an operating company or otherwise
an affiliate of an operating company so long as such affiliate is a bona fide
debt fund) that are identified in writing by you from time to time; provided
that, for the avoidance of doubt, any such designation shall not apply
retroactively to any prior assignment to any Lender permitted hereunder at the
time of such assignment (clauses (a), (b) and (c) above, collectively
“Disqualified Lenders”).
Without limiting your obligations to assist with syndication efforts as set
forth herein, it is understood that the Commitment Parties’ commitments
hereunder are not conditioned upon the syndication of, or receipt of commitments
or participations in respect of, the Bridge Facility and in no event shall the
commencement or successful completion of syndication of the Bridge Facility
constitute a condition to the availability of the Bridge Facility on any of the
Closing Dates. The Lead Arranger intends to commence syndication efforts
promptly upon the execution of this Commitment Letter and as part of its
syndication efforts, it is the Lead Arranger’s intent to have the Lenders commit
to the Bridge Facility prior to the ERI Closing Date (subject to the limitations
set forth in the preceding paragraph). You agree actively to assist the Lead
Arranger, until the date that is 60 days following the latest Closing Date (the
“Syndication Date”), in completing a timely syndication that is satisfactory to
the Lead Arranger. Such assistance shall include, without limitation: (a) your
using commercially reasonable efforts to ensure that any syndication efforts
benefit from your existing lending and investment banking relationships, (b)
direct contact between your senior management, representatives and advisors, on
the one hand, and the proposed Lenders, on the other hand, in all such cases at
times and places mutually agreed upon, (c) your assistance in the preparation of
customary confidential information memoranda for the Bridge Facility (any such
memorandum, a “Confidential Information Memorandum”) and other marketing
materials to be used in connection with the syndications, by using commercially
reasonable efforts to provide information and other customary materials
reasonably requested in connection with such Confidential Information Memorandum
no less than 15 consecutive business days prior to the Initial Closing Date, (d)
the hosting, with the Lead Arranger, of no more than one meeting of prospective
Lenders at a time and location to be mutually agreed upon (and additional
teleconference meetings as reasonably necessary), (e) your ensuring that there
shall be no competing issues, offerings, placements, arrangements or
syndications of debt or equity securities or commercial bank or other credit
facilities of the Targets, the Parent or the Borrower or any of their respective
subsidiaries being offered, placed or arranged (other than any Senior Notes,
Equity Securities, Term Loan Facility or, so long as after giving effect to such
transaction (other than any transaction involving solely equity securities (x)
the pro forma First Lien Leverage Ratio (as defined in the Indenture (as defined
below))) is no greater than 5.41:1.00 and (y) the pro forma Total Leverage Ratio
(as defined in the Indenture) is no greater than 5.75:1.00, offerings,
placements, arrangements or syndications of debt or equity securities or
commercial bank or other credit facilities for purposes of funding the
acquisitions of that certain real estate property commonly known as JACK
Cincinnati Casino and the casino previously identified to us by you as Gordie)
if such debt or equity securities or commercial bank or other credit facilities
would, in the reasonable judgment of the Lead Arranger, materially impair the
primary syndication of the Bridge Facility (it is understood and agreed that any
deferred purchase price obligations, ordinary course working capital facilities
and ordinary course capital lease, purchase money and equipment financings and
the Existing Credit Agreement will not be deemed to materially impair the
primary syndication of the Bridge Facility). Notwithstanding anything to the
contrary contained in this Commitment Letter or the Fee Letters or any other
letter agreement or undertaking concerning the financing of the Transactions to
the contrary, neither the obtaining of any ratings nor the compliance with any
of the other provisions set forth herein (other than the conditions expressly
set forth (x) in the section entitled “Conditions Precedent to Initial
Borrowing” in Exhibit B and (y) in Exhibits C-I, C-II, C-III, C-IV, C-V, and
C-VI, in each case, with respect




--------------------------------------------------------------------------------

4


to the applicable Tranche(s) of the Bridge Facility) shall constitute a
condition to the commitments hereunder or the funding of the Bridge Facility on
any of the Closing Dates or at any time thereafter.
The Lead Arranger, in its capacity as such, will, in consultation with you,
manage all aspects of any syndication of the Bridge Facility, including
decisions as to the selection of institutions reasonably acceptable to you to be
approached and when they will be approached, when their commitments will be
accepted, which institutions will participate (subject to your consent rights),
the allocation of the commitments among the Lenders and the amount and
distribution of fees among the Lenders from the amounts paid to the Commitment
Parties pursuant to this Commitment Letter and the Fee Letters. To assist the
Lead Arranger in its syndication efforts, you agree promptly to prepare and
provide to the Lead Arranger all customary information with respect to you and
the Targets and each of your and their respective subsidiaries and the
Transactions, including all customary financial information and projections
(such projections, including financial estimates, budgets, forecasts and other
forward-looking information, the “Projections”), as the Lead Arranger may
reasonably request in connection with the structuring, arrangement and
syndication of the Bridge Facility. For the avoidance of doubt, you will not be
required to provide any information to the extent that the provision thereof
would (i) violate any law, rule or regulation binding upon you or any of your
subsidiaries or affiliates or upon the Targets or any of their respective
subsidiaries or affiliates, (ii) violate any attorney-client privilege or (iii)
violate any obligation of confidentiality (not incurred or entered into in
contemplation of this Commitment Letter) binding on you, the Targets or your or
their respective affiliates; provided that no such obligations of
confidentiality shall be entered into in contemplation of this sentence and in
the event you do not provide information in reliance on this sentence, if
permitted you shall provide notice to us that such information is being withheld
and you shall use your commercially reasonable efforts to obtain the relevant
consents and to communicate, to the extent both feasible and permitted under
applicable law, rule, regulation or confidentiality obligation, the applicable
information. Notwithstanding anything herein to the contrary, the only financial
statements that shall be required to be provided to the Commitment Parties in
connection with the syndication of the Bridge Facility shall be those required
to be delivered pursuant to paragraphs 2 of Exhibit C-I and paragraph 4 of each
of Exhibits C-IV, C-V and C-VI.
You hereby represent and warrant that (a) all written information and written
data (such information and data, other than (i) the Projections and (ii)
information of a general economic or industry specific nature, the
“Information”) that has been or will be made available to the Commitment Parties
by or on behalf of you or any of your representatives, taken as a whole, is or
will be, when furnished, correct in all material respects and does not or will
not, when furnished, contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements are made (after giving effect to all supplements and updates thereto
from time to time); (b) to your knowledge, all Information relating to the
Targets and their subsidiaries that has been or will be made available to the
Commitment Parties by or on behalf of you or any of your representatives, taken
as a whole, is or will be, when furnished, correct in all material respects and
does not or will not, when furnished, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made (after giving effect to all supplements and
updates thereto from time to time); and (c) the Projections that have been or
will be made available to the Commitment Parties by or on behalf of you or any
of your representatives have been or will be prepared in good faith based upon
assumptions that you believe to be reasonable at the time made and at the time
the related Projections are so furnished to the Commitment Parties, it being
understood that such Projections are as to future events and are not to be
viewed as facts, that such Projections are subject to significant uncertainties
and contingencies, many




--------------------------------------------------------------------------------

5


of which are beyond your control, that no assurance can be given that any
particular Projections will be realized and that actual results during the
period or periods covered by any such Projections may differ significantly from
the projected results and such differences may be material. You agree that if,
at any time prior to the Syndication Date, you become aware that any of the
representations and warranties in the preceding sentence would be incorrect in
any material respect if the Information and Projections were being furnished,
and such representations and warranties were being made, at such time, then you
will promptly supplement the Information and the Projections so that such
representations and warranties will be correct in all material respects under
those circumstances. In arranging and syndicating the Bridge Facility, the
Commitment Parties shall be entitled to use and rely on the Information and the
Projections without responsibility for independent verification thereof;
provided that the accuracy of the representations in this paragraph shall not be
a condition to our obligations hereunder or the initial funding of the
applicable portion of the Bridge Facility on each applicable Closing Date. The
Lead Arranger will have no obligation to conduct any independent evaluation or
appraisal of the assets or liabilities of you, the Targets or any other party or
to advise or opine on any related solvency issues.
You hereby acknowledge that (a) the Lead Arranger will make available
Information and Projections to the proposed syndicate of Lenders by posting such
Information and Projections on Debtdomain, IntraLinks, SyndTrak Online or
similar electronic means and (b) certain of the Lenders may be “public side”
Lenders (i.e., Lenders that wish to receive only information that (i) is
publicly available, (ii) is not material with respect to you, the Targets, your
or the Targets’ respective subsidiaries or the respective securities of any of
the foregoing for purposes of United States federal and state securities laws or
(iii) constitutes information of a type that would be publicly available if you,
the Targets, or your or the Targets’ respective subsidiaries, were public
reporting companies (as reasonably determined by you) (collectively, the “Public
Side Information”; any information that is not Public Side Information, “Private
Side Information”)) and who may be engaged in investment and other
market-related activities with respect to you, the Targets, any of your or the
Targets’ respective subsidiaries or the respective securities of any of the
foregoing (each, a “Public Sider” and each Lender that is not a Public Sider, a
“Private Sider”).
If requested by the Lead Arranger, you will prepare a customary additional
version of the Confidential Information Memorandum to be used in connection with
the syndication of the Bridge Facility that includes only Public Side
Information with respect to you, the Targets, your or their respective
subsidiaries or the respective securities of any of the foregoing to be used by
Public Siders. It is understood that in connection with your assistance
described above, (a) customary authorization letters will be included in any
Confidential Information Memorandum that authorize the distribution of the
Confidential Information Memorandum to prospective Lenders and contain the
representations set forth in the second preceding paragraph (and a
representation that the additional version of the Confidential Information
Memorandum contains only Public Side Information with respect to you, the
Targets, your or the Targets’ respective subsidiaries and the respective
securities of any of the foregoing (other than as set forth in the following
paragraph), or that none of you, the Targets or your or the Targets’ respective
subsidiaries is a reporting company or has any publicly traded debt or equity
securities outstanding or outstanding securities issued under an exemption from
registration rights under Rule 144A or Regulation S of the Securities Act) and
(b) the Confidential Information Memorandum will exculpate you and your
subsidiaries and us with respect to any liability related to the use or misuse
of the contents of the Confidential Information Memorandum or any related
marketing material by the recipients thereof.




--------------------------------------------------------------------------------

6


You agree to identify that portion of the Information that may be distributed to
the Public Siders as “PUBLIC”; provided, however, that you shall not be required
to mark any materials “PUBLIC.” You agree that, unless expressly identified as
“Public Side Information”, each document to be disseminated by the Lead Arranger
(or any other agent) to any Lender in connection with the Bridge Facility will
be deemed to contain Private Side Information. You agree that, subject to the
confidentiality and other provisions of this Commitment Letter, the Lead
Arranger on your behalf may distribute the following documents to all
prospective lenders in the form provided to you and to your counsel a reasonable
time prior to their distribution, unless you or your counsel advise the Lead
Arranger in writing (including by email) within a reasonable time prior to its
intended distribution that such material should only be distributed to Private
Siders: (a) the Term Sheet, (b) interim and final drafts of the Facility
Documentation, (c) administrative materials prepared by the Lead Arranger for
prospective Lenders (such as a lender meeting invitation, allocations and
funding and closing memoranda) and (d) changes in the terms of the Bridge
Facility. If you advise us that any of the foregoing items should be distributed
only to Private Siders, then the Lead Arranger will not distribute such
materials to Public Siders without your consent.
As consideration for the commitments of the Commitment Parties hereunder and for
the agreement of the Lead Arranger to perform the services described herein, you
agree to pay (or cause to be paid) the fees set forth in the Term Sheet and in
the arranger fee letter among us and you dated the date hereof and delivered
herewith with respect to the Bridge Facility (the “Arranger Fee Letter”) and the
agency fee letter between you and DBCI dated the date hereof (the “Agency Fee
Letter” and, together with the Arranger Fee Letter, the “Fee Letters”), if and
to the extent payable. Once paid, such fees shall not be refundable under any
circumstances, except as otherwise contemplated by the Fee Letters.
The commitments of the Commitment Parties hereunder to fund the Bridge Facility
on each Closing Date and the agreements of the Lead Arranger to perform the
services described herein are subject solely to (a) the conditions set forth in
the section entitled “Conditions Precedent to Initial Borrowing” in Exhibit B
hereto and (b) the conditions set forth in Exhibit C-I, C-II, C-III, C-IV, C-V
and C-VI to the Commitment Letter, in each case, with respect to the applicable
Tranche(s) of the Bridge Facility, and upon satisfaction (or waiver by the
Commitment Parties) of such conditions, the funding of the Bridge Facility shall
occur, it being understood that there are no conditions (implied or otherwise)
to the commitments hereunder, including compliance with the terms of this
Commitment Letter, the Fee Letters or the Facility Documentation, other than
those that are expressly stated (x) in the section entitled “Conditions
Precedent to Initial Borrowing” in Exhibit B and (y) in Exhibits C-I, C-II,
C-III, C-IV, C-V and C-VI, in each case, with respect to the applicable
Tranche(s) of the Bridge Facility, to be conditions to the funding under the
Bridge Facility on the Initial Closing Date, the CPLV Payoff Date, the Master
Lease Amendment Date, the Atlantic City Closing Date, the New Orleans Closing
Date and the Laughlin Closing Date, respectively.
Notwithstanding anything to the contrary in this Commitment Letter (including
each of the exhibits attached hereto), the Fee Letters, the Facility
Documentation or any other letter agreement or other undertaking concerning the
financing of the Transactions to the contrary, (i) the only representations and
warranties the accuracy of which shall be a condition to the availability of the
Bridge Facility on each Closing Date shall be (A) such of the representations
and warranties made by ERI or with respect to the applicable Target, its
subsidiaries and its businesses in the applicable Acquisition Agreement (in the
case of the Atlantic City Closing Date, the New Orleans Closing Date and the
Laughlin Closing Date) or by ERI in the Master Transaction Agreement (in the
case of the CPLV Payoff Date and the Master Lease Amendment Date), as
applicable, as are material to the interests of the Lenders, but only to the
extent that you (or one of your affiliates) have the




--------------------------------------------------------------------------------

7


right (taking into account any applicable cure provisions) to terminate your (or
its) obligations under such Acquisition Agreement (in the case of the Atlantic
City Closing Date, the New Orleans Closing Date and the Laughlin Closing Date)
or the Master Transaction Agreement (in the case of the CPLV Payoff Date and the
Master Lease Amendment Date), as applicable, or decline to consummate the
applicable Acquisition or the applicable ERI Transactions as a result of a
breach of such representations and warranties in the Acquisition Agreement or
the Master Transaction Agreement, as applicable (to such extent, the
“Transaction Agreement Representations”) and (B) the Specified Representations
(as defined below) and (ii) the terms of the Facility Documentation shall be in
a form such that they do not impair the availability of the Bridge Facility on
such Closing Date if the conditions set forth (a) in the section entitled
“Conditions Precedent to Initial Borrowing” in Exhibit B hereto and (b) in
Exhibit C-I, C-II, C-III, C-IV, C-V and C-VI hereto, in each case, with respect
to the applicable Tranche(s) of the Bridge Facility, are satisfied (or waived by
the Commitment Parties) (it being understood that, with respect to any Target,
to the extent any security interest in the intended collateral with respect to
the applicable Acquisition (other than any collateral the security interest in
which may be perfected by the filing of a UCC financing statement or
intellectual property filings with the USPTO or USCO or the delivery of stock
certificates other than stock certificates with respect to equity interests for
which prior approval of liens under applicable gaming law is required but has
not been obtained) is not perfected on such Closing Date after your use of
commercially reasonable efforts to do so, the perfection of such security
interest(s) will not constitute a condition precedent to the availability of the
Bridge Facility on such Closing Date but such security interest(s) will be
required to be perfected within 90 days after such Closing Date as such time
period may be extended by the Administrative Agent). For purposes hereof,
“Specified Representations” means, with respect to such Closing Date, the
representations and warranties made by the Borrower and the Guarantors relating
to the corporate or other organizational existence of the Borrower and the
Guarantors, power and authority, due authorization, execution, delivery and
enforceability, in each case related to the borrowing under, guaranteeing under,
granting of security interests in the collateral under, and performance of, the
Facility Documentation; the incurrence of the loans under the Bridge Facility
not violating the Borrower’s and the Guarantors’ constitutional documents, the
indebtedness and liens covenants under the Existing Credit Agreement, the
Indenture, dated as of October 6, 2017, as amended or supplemented on or prior
to the date hereof, among the Company, VICI FC, Inc., the subsidiary guarantors
party thereto and UMB Bank, National Association, as trustee (the “Indenture”)
or the documentation for any refinancing of the Existing Credit Agreement or the
Indenture prior to such Closing Date; absence of events of default under the
Existing Credit Agreement and the Indenture; solvency as of such Closing Date
(after giving effect to the applicable Transactions) of the Borrower and its
restricted subsidiaries on a consolidated basis (solvency to be defined in a
manner consistent with the manner in which solvency is defined in the solvency
certificate to be delivered pursuant to paragraph 4 of Exhibit C-II, paragraph 6
of Exhibit C-III and paragraph 5 of each of Exhibits C-IV, C-V and C-VI); the
creation, perfection and priority of the security interests granted in the
collateral to be perfected on such Closing Date (subject to permitted liens and
the foregoing provisions of this paragraph relating to collateral); Federal
Reserve margin regulations; the use of proceeds of the Bridge Facility not
violating the PATRIOT Act, FCPA, OFAC and other anti-terrorism laws; and the
Investment Company Act. Notwithstanding anything to the contrary contained
herein, to the extent any of the Specified Representations are qualified or
subject to “material adverse effect,” the definition thereof shall be “Material
Adverse Effect”, as defined in the Master Transaction Agreement for purposes of
any representations and warranties made or to be made on, or as of, each Closing
Date. This paragraph, and the provisions herein, shall be referred to as the
“Funding Conditions Provisions”.
You agree (a) to indemnify and hold harmless each of the Commitment Parties,
their respective affiliates (other than the Excluded Affiliates) and permitted
assigns and the respective officers, directors,




--------------------------------------------------------------------------------

8


employees, agents, controlling persons, members and the successors of each of
the foregoing (each, an “Indemnified Person”) from and against any and all
losses, claims, damages and liabilities of any kind or nature and reasonable and
documented out-of-pocket expenses, joint or several, to which any such
Indemnified Person may become subject, to the extent arising out of or in
connection with any claim, litigation, investigation or proceeding, actual or
threatened, relating to this Commitment Letter, the Fee Letters, the
Transactions, the Bridge Facility or any related transaction contemplated hereby
(any of the foregoing, a “Proceeding”), regardless of whether any such
Indemnified Person is a party thereto and whether such Proceeding is brought by
you or any other person, and to reimburse each such Indemnified Person promptly
following written demand for any reasonable and documented out-of-pocket legal
fees and expenses incurred in connection with investigating or defending any of
the foregoing by one firm of counsel for all Indemnified Persons, taken as a
whole, and, if necessary, by a single firm of special gaming counsel and local
counsel in each appropriate jurisdiction for all such Indemnified Persons, taken
as a whole (and, in the case of an actual or perceived conflict of interest
where the Indemnified Person affected by such conflict notifies you of the
existence of such conflict and thereafter, retains its own counsel, by another
firm of counsel for such affected Indemnified Person) or other reasonable and
documented out-of-pocket fees and expenses incurred in connection with
investigating or defending any of the foregoing; provided that the foregoing
indemnity will not, as to any Indemnified Person, apply to losses, claims,
damages, liabilities or related expenses to the extent that they have resulted
from (i) the willful misconduct or gross negligence of such Indemnified Person
or any of such Indemnified Person’s affiliates or any of its or their respective
officers, directors, employees, agents, controlling persons, members or the
successors of any of the foregoing (as determined by a court of competent
jurisdiction in a final and non-appealable decision), (ii) a material breach of
the obligations of such Indemnified Person (or any of such Indemnified Person’s
affiliates or any of its or their respective officers, directors, employees,
agents, controlling persons, members or the successors of any of the foregoing)
under this Commitment Letter, the Fee Letters or the Facility Documentation (as
determined by a court of competent jurisdiction in a final and non-appealable
decision) or (iii) any Proceeding not arising from any act or omission by you or
any of your affiliates that is brought by an Indemnified Person against any
other Indemnified Person (other than disputes involving claims against the Lead
Arranger or Administrative Agent in their capacity as such), and (b) to
reimburse each Commitment Party and each Indemnified Person from time to time,
upon presentation of a summary statement, for all reasonable and documented
out-of-pocket expenses (including but not limited to expenses of each Commitment
Party’s due diligence investigation, consultants’ fees (to the extent any such
consultant has been retained with your prior written consent (such consent not
to be unreasonably withheld or delayed)), syndication expenses, travel expenses
and reasonable fees, disbursements and other charges of counsel to the Lead
Arranger identified in the Term Sheet and of a single firm of special gaming
counsel and local counsel to the Lead Arranger in each appropriate jurisdiction
(other than any allocated costs of in-house counsel) or otherwise retained with
your consent (such consent not to be unreasonably withheld or delayed)), in each
case incurred in connection with the Bridge Facility and the preparation of this
Commitment Letter, the Fee Letters, the Facility Documentation and any security
arrangements in connection therewith, whether or not the Transactions are
consummated (collectively, the “Expenses”). Your reimbursement and indemnity
obligations under this paragraph will be in addition to any liability which you
may otherwise have and will be binding upon and inure to the benefit of any
Indemnified Person.
Notwithstanding any other provision of this Commitment Letter, (i) no
Indemnified Person or any other party hereto shall be liable for any damages
arising from the use by others of information or other materials obtained
through internet, electronic, telecommunications or other information
transmission systems (including IntraLinks or SyndTrak Online), except to the
extent that such damages have resulted from the willful misconduct, bad faith,
gross negligence or material breach of such Indemnified Person or any of such




--------------------------------------------------------------------------------

9


Indemnified Person’s affiliates or any of its or their officers, directors,
employees, agents, controlling persons, members or the successors of any of the
foregoing (as determined by a court of competent jurisdiction in a final and
non-appealable decision) and (ii) none of we, you, any subsidiaries of the
foregoing or any Indemnified Person shall be liable for any indirect, special,
punitive or consequential damages (including, without limitation, any loss of
profits, business or anticipated savings), in each case in connection with this
Commitment Letter, the Fee Letters, the Transactions (including the Bridge
Facility and the use of proceeds thereunder), or with respect to any activities
related to the Bridge Facility, including the preparation of this Commitment
Letter, the Fee Letters and the Facility Documentation; provided that nothing in
this paragraph shall limit your indemnity and reimbursement obligations set
forth in the immediately preceding paragraph.
You shall not be liable for any settlement of any Proceeding effected without
your written consent (which consent shall not be unreasonably withheld or
delayed), but if settled with your written consent or if there is a final and
non-appealable judgment by a court of competent jurisdiction for the plaintiff
in any such Proceeding, you agree to indemnify and hold harmless each
Indemnified Person from and against any and all losses, claims, damages,
liabilities and reasonable and documented legal or other out-of-pocket expenses
by reason of such settlement or judgment in accordance with and to the extent
provided in the other provisions herein.
You shall not, without the prior written consent of any Indemnified Person
(which consent shall not be unreasonably withheld or delayed), effect any
settlement of any pending or threatened proceedings in respect of which
indemnity could have been sought hereunder by such Indemnified Person unless
such settlement (i) includes an unconditional release of such Indemnified Person
in form and substance reasonably satisfactory to such Indemnified Person from
all liability or claims that are the subject matter of such proceedings and (ii)
does not include any statement as to or any admission of fault, culpability,
wrongdoing or a failure to act by or on behalf of any Indemnified Person.
Each indemnified person shall, in consultation with you, take all reasonable
steps to mitigate any losses, claims, damages and liabilities and shall give
(subject to confidentiality or legal restrictions) such information and
assistance to you as you may reasonably request in connection with any action,
proceeding or investigation in connection with any losses claims, damages and
liabilities.
You acknowledge that the Commitment Parties and their affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other persons in respect of which you may have conflicting
interests regarding the transactions described herein and otherwise. Neither the
Commitment Parties nor any of their affiliates will use confidential information
obtained from you or the Targets by virtue of the transactions contemplated by
this Commitment Letter or their other relationships with you in connection with
the performance by them of services for other persons, and neither the
Commitment Parties nor any of their affiliates will furnish any such information
to other persons. You also acknowledge that neither the Commitment Parties nor
any of their affiliates have any obligation to use in connection with the
transactions contemplated by this Commitment Letter, or to furnish to you,
confidential information obtained by them from other persons.
As you know, each Commitment Party and its respective affiliates is a full
service securities firm engaged, either directly or through its affiliates, in
various activities, including securities trading, commodities trading,
investment management, financing and brokerage activities and financial planning
and benefits counseling for both companies and individuals. In the ordinary
course of these activities, the Commitment




--------------------------------------------------------------------------------

10


Parties and their respective affiliates may actively engage in commodities
trading or trade the debt and equity securities (or related derivative
securities) and financial instruments (including bank loans and other
obligations) of you, the Targets, any of your or their respective subsidiaries
and affiliates and other companies which may be the subject of the arrangements
contemplated by this letter for their own account and for the accounts of their
customers and may at any time hold long and short positions in such securities.
The Commitment Parties and their respective affiliates may also co-invest with,
make direct investments in, and invest or co-invest client monies in or with
funds or other investment vehicles managed by other parties, and such funds or
other investment vehicles may trade or make investments in securities of you,
the Targets, any of your or their respective subsidiaries and affiliates or
other companies which may be the subject of the arrangements contemplated by
this Commitment Letter or engage in commodities trading with any thereof.
The Commitment Parties and their respective affiliates may have economic
interests that conflict with those of the Targets and you. You agree that the
Commitment Parties will act under this letter as independent contractors and
that nothing in this Commitment Letter or the Fee Letters or otherwise will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between the Commitment Parties and you and the Targets, your
and the Targets’ respective shareholders or your and the Targets’ respective
affiliates. You acknowledge and agree that (i) the transactions contemplated by
this Commitment Letter and the Fee Letters are arm’s-length commercial
transactions between the Commitment Parties, on the one hand, and you and the
Targets, on the other hand, (ii) in connection therewith and with the process
leading to such transaction each Commitment Party is acting solely as a
principal and not as agents or fiduciaries of you, the Targets, your and the
Targets’ management, shareholders, creditors or any other person, (iii) the
Commitment Parties have not assumed an advisory or fiduciary responsibility or
any other obligation in favor of you with respect to the transactions
contemplated hereby or the process leading thereto (irrespective of whether the
Commitment Parties or any of their respective affiliates have advised or are
currently advising you or the Targets on other matters) except the obligations
expressly set forth in this Commitment Letter and the Fee Letters and (iv) you
have consulted your own legal, tax, accounting and financial advisors to the
extent you deem appropriate. You further acknowledge and agree that you are
responsible for making your own independent judgment with respect to such
transactions and the process leading thereto. Please note that the Commitment
Parties and their affiliates have not provided any legal, accounting, regulatory
or tax advice. You agree that you will not claim that the Commitment Parties (in
their capacity as such) or their applicable affiliates, as the case may be, have
rendered advisory services of any nature or respect, or owe a fiduciary or
similar duty to you or your affiliates, in connection with the transactions
contemplated by this Commitment Letter or the process leading thereto.
This Commitment Letter and the commitments hereunder shall not be assignable by
you without the prior written consent of the Lead Arranger (and any purported
assignment without such consent shall be null and void). This Commitment Letter
and the commitments hereunder are intended to be solely for the benefit of the
parties hereto (and Indemnified Persons) and are not intended to confer any
benefits upon, or create any rights in favor of, any person other than the
parties hereto (and Indemnified Persons to the extent expressly set forth
herein). The Initial Lender may assign its commitments and agreements hereunder,
in whole or in part, to any of its affiliates, Additional Arrangers or other
Lenders; provided that such assignment shall not relieve the Initial Lender of
its obligations set forth herein to fund on each Closing Date that portion of
the commitments so assigned except to the extent such assignment is to an
Additional Arranger and evidenced by customary joinder documentation as provided
above. Subject to the limitations otherwise set forth herein, each Commitment
Party reserves the right to employ the services of its respective affiliates or
branches in providing services contemplated hereby and to allocate, in whole or
in part, to their affiliates or branches certain fees




--------------------------------------------------------------------------------

11


payable to such Commitment Party in such manner as such Commitment Party and its
respective affiliates or branches may agree in their sole discretion and, to the
extent so employed, such affiliates and branches shall be entitled to the
benefits and protections afforded to, and subject to the provisions governing
the conduct of, such Commitment Party hereunder. This Commitment Letter and the
Fee Letters may not be amended or any term or provision hereof waived or
modified except by an instrument in writing signed by each of the Commitment
Parties and you, and any term or provision hereof or thereof may be amended or
waived only by a written agreement executed and delivered by all parties hereto
or thereto. This Commitment Letter may be executed in any number of
counterparts, each of which shall be an original and all of which, when taken
together, shall constitute one agreement. Delivery of an executed counterpart of
a signature page of this Commitment Letter by facsimile transmission or other
electronic transmission (i.e., a “pdf” or “tif”) shall be effective as delivery
of a manually executed counterpart hereof. This Commitment Letter (including the
exhibits hereto) and the Fee Letters (i) are the only agreements that have been
entered into among the parties hereto with respect to the Bridge Facility and
(ii) supersede all prior understandings, whether written or oral, among us with
respect to the Bridge Facility and set forth the entire understanding of the
parties hereto with respect thereto.
Each of the parties hereto agrees that (i) this Commitment Letter is a binding
and enforceable agreement (subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization and other similar laws relating to or
affecting creditors’ rights generally and general principles of equity (whether
considered in a proceeding in equity or law)) with respect to the subject matter
contained herein, including an agreement to negotiate in good faith the Facility
Documentation by the parties hereto in a manner consistent with this Commitment
Letter, it being acknowledged and agreed that the funding of the Bridge Facility
is subject only to the conditions precedent as expressly provided herein and
(ii) the Fee Letters are binding and enforceable agreements (subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization and
other similar laws relating to or affecting creditors’ rights generally and
general principles of equity (whether considered in a proceeding in equity or
law)) of the parties thereto with respect to the subject matter set forth
therein.
THIS COMMITMENT LETTER AND THE FEE LETTERS AND THE RIGHTS AND DUTIES OF THE
PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH
PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION; provided,
however, that it is understood and agreed that (a) the determination of the
accuracy of any Transaction Agreement Representations and whether as a result of
any inaccuracy thereof you (or your affiliates) have the right (taking into
account any applicable cure provisions) to terminate your (or your affiliates’)
obligations under the applicable Acquisition Agreement or the Master Transaction
Agreement or decline to consummate the applicable Acquisition or the applicable
ERI Transactions, (b) the interpretation of “Material Adverse Effect” (as
defined in the Master Transaction Agreement) and (c) the determination of
whether any Acquisition or any of the ERI Transaction has been consummated in
accordance with the terms of the applicable Acquisition Agreement or the Master
Transaction Agreement, as applicable, in each case shall be governed by, and
construed in accordance with, the governing laws under the applicable
Acquisition Agreement or the Master Transaction Agreement, as applicable,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of laws thereof.




--------------------------------------------------------------------------------

12


EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES (TO THE EXTENT PERMITTED BY
APPLICABLE LAW) THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR
COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY RELATED TO OR ARISING OUT OF
THIS COMMITMENT LETTER OR THE PERFORMANCE OF SERVICES HEREUNDER.
Each of the parties hereto hereby irrevocably and unconditionally (a) submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York City
in the Borough of Manhattan, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Commitment Letter, the
Fee Letters, the Transactions or the transactions contemplated hereby, or for
recognition or enforcement of any judgment, and agrees that all claims in
respect of any such action or proceeding shall be heard and determined in such
New York State court or, to the extent permitted by law, in such Federal court,
(b) waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Commitment Letter, the
Fee Letters, the Transactions or the transactions contemplated hereby in any
such New York State court or in any such Federal court and (c) waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court. Each of the parties
hereto agrees to commence any such action, suit, proceeding or claim either in
the United States District Court for the Southern District of New York or in the
Supreme Court of the State of New York, New York County, located in the Borough
of Manhattan.
This Commitment Letter is delivered to you on the understanding that none of the
Fee Letters and their terms or substance or this Commitment Letter and its terms
or substance or the activities of any Commitment Party pursuant hereto or to the
Fee Letters shall be disclosed, directly or indirectly, to any other person or
entity (including other lenders, underwriters, placement agents, advisors or any
similar persons) except (a) to your equity holders, and to your and any of such
equity holders’ subsidiaries and affiliates and your and their respective
officers, directors, employees, agents, attorneys, accountants, advisors and
controlling persons, (b) if the Commitment Parties consent to such proposed
disclosure (such consent not to be unreasonably withheld or delayed), (c)
pursuant to the order of any court or administrative agency in any pending legal
or administrative proceeding, or otherwise as required by applicable law, rule
or regulation or compulsory legal process or to the extent requested or required
by governmental and/or regulatory authorities (in which case, you agree, to the
extent practicable and not prohibited by applicable law, rule or regulation, to
inform us promptly thereof) or (d) to the extent any such information becomes
publicly available other than by reason of disclosure by you, your subsidiaries
or your representatives in violation of this Commitment Letter; provided that
(i) you may disclose this Commitment Letter (but not the Fee Letters) and the
contents hereof to ERI and its officers, directors, employees, agents,
attorneys, accountants, advisors and controlling persons, on a confidential and
need-to-know basis, (ii) you may disclose the Commitment Letter and its contents
in any syndication or other marketing materials in connection with the Bridge
Facility (including any Confidential Information Memorandum and other customary
marketing materials) or in connection with any public or regulatory filing
requirement relating to the Transactions, (iii) you may disclose the Term Sheet
and the other exhibits and annexes to the Commitment Letter and the contents
thereof, to potential Lenders and their affiliates involved in the related
commitments and to equity investors, (iv) you may disclose the aggregate fees
contained in the Fee Letters as part of Projections, pro forma information or a
generic disclosure of aggregate sources and uses related to fee amounts related
to the Transactions to the extent customary or required in offering and
marketing materials for the Bridge Facility or in any public or regulatory
filing requirement relating to the Transactions, (v) to the extent the amounts
of fees and other economic terms set forth therein have been redacted in a
customary manner, you may disclose the Fee Letters and the contents thereof to
ERI




--------------------------------------------------------------------------------

13


and its officers, directors, employees, agents, attorneys, accountants, advisors
and controlling persons, on a confidential and need-to-know basis, (vi) you may
disclose this Commitment Letter (but not the Fee Letters) in any tender offer or
proxy relating to the Transactions, and (vii) you may disclose the Commitment
Letter and Fee Letters in connection with enforcing your rights thereunder or
hereunder. You agree that you will permit us to review and approve (such
approval not to be unreasonably withheld, delayed or conditioned) any reference
to us or any of our affiliates in connection with the Bridge Facility or the
transactions contemplated hereby contained in any press release or similar
written public disclosure prior to public release. The confidentiality
provisions set forth in this paragraph shall survive the termination of this
Commitment Letter and expire and shall be of no further effect upon the earlier
of (i) execution of the Facility Documentation and (ii) the second anniversary
of the date hereof.
Each Commitment Party and its affiliates will use all non-public information
provided to any of them or such affiliates by or on behalf of you hereunder or
in connection with the Transactions solely for the purpose of providing the
services which are the subject of this Commitment Letter and negotiating,
evaluating and consummating the transactions contemplated hereby and shall treat
confidentially all such information and shall not publish, disclose or otherwise
divulge such information; provided that nothing herein shall prevent such
Commitment Party from disclosing any such information (a) pursuant to the order
of any court or administrative agency or in any pending legal, judicial or
administrative proceeding, or otherwise as required by applicable law, rule or
regulation or compulsory legal process (in which case such Commitment Party
agrees (except with respect to any audit or examination conducted by bank
accountants or any governmental or bank regulatory authority exercising
examination or regulatory authority), to the extent practicable and not
prohibited by applicable law, rule or regulation, to inform you promptly thereof
prior to disclosure), (b) upon the request or demand of any regulatory authority
having jurisdiction over or any self-regulatory body having oversight over such
Commitment Party or any of its affiliates (in which case such Commitment Party
agrees (except with respect to any audit or examination conducted by bank
accountants or any governmental or bank regulatory authority exercising
examination or regulatory authority) to the extent practicable and not
prohibited by applicable law, rule or regulation, to inform you promptly thereof
prior to disclosure), (c) to the extent that such information becomes publicly
available other than by reason of improper disclosure by such Commitment Party
or any of its affiliates or any related parties thereto in violation of any
confidentiality obligations owing to you, the Targets or any of your or their
respective subsidiaries or affiliates or related parties (including those set
forth in this paragraph), (d) to the extent that such information is received by
such Commitment Party from a third party that is not, to such Commitment Party’s
knowledge, subject to confidentiality obligations owing to you, the Targets or
any of your or the Targets’ respective subsidiaries or affiliates or related
parties, (e) to the extent that such information was already in our possession
prior to any duty or other undertaking of confidentiality or is independently
developed by the Commitment Parties without the use of such information, (f) to
other Commitment Parties and such Commitment Party’s affiliates and to its and
their respective officers, directors, partners, employees, legal counsel,
independent auditors and other experts or agents who need to know such
information in connection with the Transactions and who are informed of the
confidential nature of such information and who are subject to customary
confidentiality obligations of professional practice or who agree to be bound by
the terms of this paragraph (or language substantially similar to this
paragraph) (with each such Commitment Party, to the extent within its control,
responsible for such person’s compliance with this paragraph), (g) to potential
or prospective Lenders, hedge providers, participants or assignees, in each case
who agree (pursuant to customary syndication practice) to be bound by the terms
of this paragraph (or language substantially similar to this paragraph);
provided that (i) the disclosure of any such information to any Lenders, hedge
providers or prospective Lenders, hedge providers or participants or prospective
participants referred to above shall be made subject to the acknowledgment and
acceptance by such Lender,




--------------------------------------------------------------------------------

14


hedge provider or prospective Lender or participant or prospective participant
that such information is being disseminated on a confidential basis (on
substantially the terms set forth in this paragraph or as is otherwise
reasonably acceptable to you and each Commitment Party, including, without
limitation, as agreed in any Confidential Information Memorandum or other
marketing materials) in accordance with the standard syndication processes of
such Commitment Party or customary market standards for dissemination of such
type of information, which shall in any event require “click through” or other
affirmative actions on the part of recipient to access such information and (ii)
no such disclosure shall be made by such Commitment Party to any person that is
at such time a Disqualified Lender, (h) for purposes of establishing a “due
diligence” defense or (i) to rating agencies; provided that, no such disclosure
shall be made to any affiliates that are engaged as principals primarily in
private equity, mezzanine financing or venture capital (a “Private Equity
Affiliate”) or are engaged in the sale of the Targets, including through the
provision of advisory services (a “Sell Side Affiliate” and, together with the
Private Equity Affiliates, the “Excluded Affiliates”) other than senior
employees who are required, in accordance with industry regulations or the
Commitment Parties’ internal policies and procedures, to act in a supervisory
capacity and the Commitment Parties’ internal legal, compliance, risk
management, credit or investment committee members. In the event that the Bridge
Facility is funded, the Commitment Parties’ and their respective affiliates’, if
any, obligations under this paragraph, shall terminate automatically and be
superseded by the confidentiality provisions in the Facility Documentation upon
the initial funding thereunder to the extent that such provisions are binding on
such Commitment Parties. Otherwise, the confidentiality provisions set forth in
this paragraph shall survive the termination of this Commitment Letter and
expire and shall be of no further effect after the second anniversary of the
date hereof.
The survival, syndication, reimbursement, compensation (if applicable in
accordance with the terms hereof and the Fee Letters), indemnification,
jurisdiction, venue, governing law, absence of fiduciary relationship and waiver
of jury trial provisions contained herein and in the Fee Letters shall remain in
full force and effect regardless of whether Facility Documentation shall be
executed and delivered and notwithstanding the termination of this Commitment
Letter or the Commitment Parties’ commitments hereunder; provided that your
obligations under this Commitment Letter, other than those relating to the
syndication of the Bridge Facility, shall automatically terminate and be
superseded by the corresponding provisions of the Facility Documentation upon
the initial funding thereunder, and you shall be automatically released from all
liability in connection therewith at such time.
We hereby notify you that pursuant to the requirements of the USA PATRIOT Act,
Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the “PATRIOT
Act”) and the requirements of 31 C.F.R. §1010.230 (the “Beneficial Ownership
Regulation”), each Lender is required to obtain, verify and record information
that identifies the Borrower and the Guarantors, which information includes the
name, address, tax identification number and other information regarding the
Borrower and the Guarantors that will allow such Lender to identify the Borrower
and the Guarantors in accordance with the PATRIOT Act and the Beneficial
Ownership Regulation. This notice is given in accordance with the requirements
of the PATRIOT Act and the Beneficial Ownership Regulation is effective as to
each Commitment Party and each other Lender.
If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of the Commitment Letter and the Fee Letters by
returning to us executed counterparts of the Commitment Letter and of the Fee
Letters not later than 5:00 p.m., New York City time, on June 24, 2019. This
offer will automatically expire at such time if we have not received executed
counterparts in accordance with the preceding sentence. Upon execution and
delivery of this Commitment Letter and the Fee Letters by all of the parties
hereto and thereto, this Commitment Letter and the commitments and undertakings
of each of the




--------------------------------------------------------------------------------

15


Commitment Parties shall remain effective and available for you until the
earliest to occur, of (i) with respect to each Tranche of the Bridge Facility.
the termination of the Master Transaction Agreement by you (or your affiliates)
or with your (or your affiliates’) written consent or otherwise in accordance
with its terms (other than with respect to provisions therein that expressly
survive valid termination), prior to closing of the ERI Transactions, (ii) with
respect to each applicable Tranche of the Bridge Facility. the termination of
the applicable Acquisition Agreement by you (or your affiliates) or with your
(or your affiliates’) written consent or otherwise in accordance with its terms
(other than with respect to provisions therein that expressly survive valid
termination), prior to closing of the applicable Acquisition, (iii) with respect
to each applicable Tranche of the Bridge Facility. the consummation of the
applicable Acquisition or the applicable ERI Transactions with or without the
funding of such Tranche of the Bridge Facility and (iv) (A) 11:59 p.m., New York
City time, on the End Date (as defined in the Master Transaction Agreement as in
effect on the date hereof) or (B) in the case of Tranche B3, Tranche B4 and
Tranche B5 of each of the Senior Bridge Facility and the Junior Bridge Facility,
the earliest to occur of 11:59 p.m., New York City Time, on (x) the End Date (as
defined in the Master Transaction Agreement as in effect on the date hereof),
(y) December 24, 2020 and (z) the Outside Date (as defined in the applicable
Acquisition Agreement). Upon the occurrence of any of the events referred to in
the preceding sentence, the applicable commitments of the Commitment Parties
hereunder shall automatically terminate unless each of the Commitment Parties
shall, in its sole discretion, agree to an extension. Upon the termination of
all the commitments of the Commitment Parties hereunder, this Commitment Letter
and the agreement of the Commitment Parties to provide the services described
herein shall automatically terminate.
[Remainder of this page intentionally left blank]




--------------------------------------------------------------------------------






The Commitment Parties are pleased to have been given the opportunity to assist
you in connection with the financing for the Acquisitions and the ERI
Transactions.
Very truly yours,
DEUTSCHE BANK SECURITIES INC.


By:    /s/ Nicolas Hayes    
Name:    Nicolas Hayes
Title:     Managing Director


By:    /s/ Ian Dorrington    
Name:    Ian Dorrington
Title:     Managing Director








DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH


By:    /s/ Nicolas Hayes    
Name:    Nicolas Hayes
Title:     Managing Director


By:    /s/ Ian Dorrington    
Name:    Ian Dorrington
Title:     Managing Director


[Signature Page to Olympus Commitment Letter]








--------------------------------------------------------------------------------





Accepted and agreed to as of
the date first above written:
VICI PROPERTIES 1 LLC
By:    /s/ David A. Kieske______________
Name: David A. Kieske
Title: Treasurer


[Signature Page to Olympus Commitment Letter]






--------------------------------------------------------------------------------


EXHIBIT A


Project Olympus
Transaction Description
Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the other Exhibits to the Commitment Letter to which this Exhibit A
is attached (the “Commitment Letter”) or in the Commitment Letter.
The Company intends to, directly or indirectly through its wholly owned
subsidiaries, (i) consummate the acquisitions of (x) that certain real estate
property commonly known as Harrah’s Atlantic City (or the Replacement Property
(as defined in the Master Transaction Agreement as in effect on the date hereof)
with respect to Harrah’s Atlantic City designated pursuant to Section 2.4 of the
Master Transaction Agreement as in effect on the date hereof (the “AC
Replacement”)) (the “Atlantic City Acquisition” and the closing date of the
Atlantic City Acquisition, the “Atlantic City Closing Date”) pursuant to a
purchase and sale agreement to be entered into after the date hereof in
accordance with the terms of the Master Transaction Agreement (the “Atlantic
City Acquisition Agreement”), (y) that certain real estate property commonly
known as Harrah’s New Orleans (or the Replacement Property (as defined in the
Master Transaction Agreement as in effect on the date hereof) with respect to
Harrah’s New Orleans designated pursuant to Section 2.4 of the Master
Transaction Agreement as in effect on the date hereof (the “NOLA Replacement”))
(the “New Orleans Acquisition” and the closing date of the New Orleans
Acquisition, the “New Orleans Closing Date”) pursuant to a purchase and sale
agreement to be entered into after the date hereof in accordance with the terms
of the Master Transaction Agreement (the “New Orleans Acquisition Agreement”)
and (z) that certain real estate property commonly known as Harrah’s Laughlin
(or the Replacement Property (as defined in the Master Transaction Agreement as
in effect on the date hereof) with respect to Harrah’s Laughlin designated
pursuant to Section 2.4 of the Master Transaction Agreement as in effect on the
date hereof (the “Laughlin Replacement”)) (the “Laughlin Acquisition” and,
together with the Atlantic City Acquisition and the New Orleans Acquisition, the
“Acquisitions” and each, an “Acquisition”, the closing date of the Laughlin
Acquisition, the “Laughlin Closing Date”) pursuant to a purchase and sale
agreement to be entered into after the date hereof in accordance with the terms
of the Master Transaction Agreement (the “Laughlin Acquisition Agreement” and,
together with the Atlantic City Acquisition Agreement and the New Orleans
Acquisition Agreement, the “Acquisition Agreements” and each , an “Acquisition
Agreement”), (ii) either (x) obtain an amendment to the CMBS Loan Agreement
providing for the Lender Consent (as defined in the Master Transaction Agreement
as in effect on the date hereof) (the “CMBS Amendment”) or (y) repay in full and
terminate $1,550 million of asset-level real estate mortgage financing of
Caesars Palace Las Vegas under the CMBS Loan Agreement (the “CPLV Payoff” and,
the date of the CPLV Payoff, the “CPLV Payoff Date”), and (iii) amend (x) the
Lease (CPLV), dated as of October 6, 2017, among Desert Palace LLC, Caesars
Entertainment Operating Company, Inc. (“CEOC”), CEOC, LLC and CPLV Property
Owner LLC and (y) the Lease (Non-CPLV), dated as of October 6, 2017 among CEOC,
the subsidiaries of CEOC listed therein, and the subsidiaries of the Company
listed therein and (z) the Amended and Restated Lease, dated as of December 22,
2017, by and between Claudine Propco LLC, as landlord, and Harrah’s Las Vegas,
LLC, as tenant (the “Master Lease Amendments” and the date of the Master Lease
Amendments, the “Master Lease Amendment Date”), in each case, in connection with
the merger of a wholly owned subsidiary of ERI with and into Caesars
Entertainment Corporation. The “Initial Closing Date” means the earliest to
occur of the CPLV Payoff Date, the Master Lease Amendment Date, the Atlantic
City Closing Date, the New Orleans Closing Date and the Laughlin Closing Date.
The CPLV Payoff Date, the Master Lease Amendment Date, the Atlantic City Closing
Date, the New Orleans Closing Date and the Laughlin Closing Date are referred to
collectively as “Closing


[Transaction Description]



--------------------------------------------------------------------------------

EXHIBIT A


Dates”. The “ERI Closing Date” means the Closing Date (as defined in the Master
Transaction Agreement as in effect on the date hereof).
In connection with the foregoing, it is intended that:
a)
(i)(1)(x) The Borrower will issue and sell senior unsecured notes (the “Senior
Notes”) and/or (y) the Parent will issue and sell equity securities (including,
but not limited to, common equity, preferred equity, securities convertible or
exchangeable into or exercisable for equity securities, other equity-linked
securities or hybrid debt-equity securities or similar instruments or
transactions) (the “Equity Securities”), in each case, providing for gross
proceeds of up to $4,763.125 million on or prior to the latest Closing Date
pursuant to a registered public offering or a Rule 144A and/or Regulation S
offering or other private placement, and/or (2) the Borrower will obtain term
loans under a syndicated term loan facility, which may be in the form of an
incremental term loan under the Existing Credit Agreement, of up to $4,763.125
million on or prior to the latest Closing Date (the “Term Loan Facility”); or

(ii) (A) to the extent that all or a portion of such offering of the Senior
Notes, the Equity Securities and/or the Term Loan Facility providing up to
$1,550 million of gross proceeds has not been entered into on or prior to the
CPLV Payoff Date, unless the CMBS Amendment is obtained, the Borrower will
obtain up to $1,550 million of first lien secured bridge term loans (the “Senior
Bridge Loans”) in the aggregate under a tranche of senior secured bridge credit
facility (the “Senior Bridge Facility”) to finance the CPLV Payoff (in each
case, less the amount of any net cash proceeds from the issuance of Senior
Notes, the Equity Securities and/or the Term Loan Facility consummated on or
prior to the CPLV Payoff Date that are held in escrow subject to customary
escrow arrangements reasonably satisfactory to the Lead Arranger and applied to
reduce the applicable Bridge Loans),
(B) to the extent that all or a portion of such offering of the Senior Notes,
the Equity Securities and/or the Term Loan Facility providing up to $1,403.625
million of gross proceeds has not been entered into on or prior to the Master
Lease Amendment Date, the Borrower will obtain (x) up to $872.625 million of the
Senior Bridge Loans in the aggregate under a tranche of the Senior Bridge
Facility and (y) up to $531 million of second lien secured bridge term loans
(the “Junior Bridge Loans” and, together with the Senior Bridge Loans, the
“Bridge Loans”) in the aggregate under a tranche of senior secured bridge credit
facility (the “Junior Bridge Facility” and, together with the Senior Bridge
Facility, the “Bridge Facility”) to finance the Master Lease Amendments (in each
case, less the amount of any net cash proceeds from the issuance of Senior
Notes, the Equity Securities and/or the Term Loan Facility consummated on or
prior to the Master Lease Amendment Date that are held in escrow subject to
customary escrow arrangements reasonably satisfactory to the Lead Arranger and
applied to reduce the applicable Bridge Loans),
(C) to the extent that all or a portion of such offering of the Senior Notes,
the Equity Securities and/or the Term Loan Facility providing up to $599.25
million of gross proceeds has not been entered into on or prior to the Atlantic
City Closing Date, the Borrower will obtain (x) up to $278 million of the Senior
Bridge Loans in the aggregate under a tranche of the Senior Bridge Facility and
(y) up to $321.25 million of the Junior Bridge Loans in the aggregate under a
tranche of the Junior Bridge Facility to finance the Atlantic City Acquisition
(in each case, less the amount of any net cash proceeds from the issuance of
Senior Notes, the Equity Securities and/or the Term Loan Facility consummated


[Transaction Description]



--------------------------------------------------------------------------------

EXHIBIT A


on or prior to the Atlantic City Closing Date that are held in escrow subject to
customary escrow arrangements reasonably satisfactory to the Lead Arranger and
applied to reduce the applicable Bridge Loans),
(D) to the extent that all or a portion of such offering of the Senior Notes,
the Equity Securities and/or the Term Loan Facility providing up to $775.5
million of gross proceeds has not been entered into on or prior to the New
Orleans Closing Date, the Borrower will obtain (x) up to $360 million of the
Senior Bridge Loans in the aggregate under a tranche of the Senior Bridge
Facility and (y) up to $415.5 million of the Junior Bridge Loans in the
aggregate under a tranche of the Junior Bridge Facility to finance the New
Orleans Acquisition (in each case, less the amount of any net cash proceeds from
the issuance of Senior Notes, the Equity Securities and/or the Term Loan
Facility consummated on or prior to the New Orleans Closing Date that are held
in escrow subject to customary escrow arrangements reasonably satisfactory to
the Lead Arranger and applied to reduce the applicable Bridge Loans) and
(E) to the extent that all or a portion of such offering of the Senior Notes,
the Equity Securities and/or the Term Loan Facility providing up to $434.75
million of gross proceeds has not been entered into on or prior to the Laughlin
Closing Date, the Borrower will obtain (x) up to $201.75 million of the Senior
Bridge Loans in the aggregate under a tranche of the Senior Bridge Facility and
(y) up to $233 million of the Junior Bridge Loans in the aggregate under a
tranche of the Junior Bridge Facility to finance the Laughlin Acquisition (in
each case, less the amount of any net cash proceeds from the issuance of Senior
Notes, the Equity Securities and/or the Term Loan Facility consummated on or
prior to the Laughlin Closing Date that are held in escrow subject to customary
escrow arrangements reasonably satisfactory to the Lead Arranger and applied to
reduce the applicable Bridge Loans).
a)
The proceeds from the Senior Notes, the Equity Securities, the Term Loan
Facility and/or Bridge Facility shall only be used to (i) consummate the
Acquisitions (the “Acquisition Consideration”), (ii) to pay off the loans and
other obligations under that certain First Amended Loan Agreement, dated as of
December 26, 2018, by and among CPLV Property Owner LLC, as borrower, Wilmington
Trust, National Association, as trustee for the benefit of holders of Caesars
Palace Las Vegas Trust 2017-VICI, Commercial Mortgage Pass-Through Certificates,
Series 2017-VICI, as lender (as amended from time to time prior to the date
hereof, the “CMBS Loan Agreement”), unless the CMBS Amendment is obtained, (iii)
to make payments in connection with the Master Lease Amendments, and (iv) pay
fees, premiums and expenses incurred in connection with the Acquisition and the
Transactions (such fees, premiums and expenses, the “Transaction Costs”, and
together with the Acquisition Consideration, the “Acquisition Funds”).

The transactions described above and the payment of related fees and expenses
are collectively referred to herein as the “Transactions”.


[Transaction Description]



--------------------------------------------------------------------------------


EXHIBIT B


Project Olympus
$4,763.125 million Bridge Facility
Summary of Principal Terms and Conditions
All capitalized terms used but not defined herein shall have the meanings given
to them in the
Commitment Letter to which this term sheet is attached, including Exhibit A
thereto.
Borrower:
The Company (the “Borrower”).
Transactions:
As set forth in Exhibit A to the Commitment Letter.
Administrative Agent:
Deutsche Bank AG Cayman Islands Branch will act as sole and exclusive
administrative agent and collateral agent (in such capacity, the “Administrative
Agent”) in respect of the Senior Bridge Facility and the Junior Bridge Facility
for a syndicate of banks, financial institutions and other institutional lenders
reasonably acceptable to the Borrower and excluding any Disqualified Lenders
(together with the Commitment Parties, the “Lenders”), and will perform the
duties customarily associated with such roles.
Lead Arranger and Bookrunner:
Deutsche Bank Securities Inc. will act as sole lead arranger and sole bookrunner
(in such capacity, the “Lead Arranger”) and will perform the duties customarily
associated with such roles.



[Term Sheet]



--------------------------------------------------------------------------------

B-2


Bridge Facility:
A 364-day first lien secured bridge credit facility in an aggregate principal
amount of up to $3,262.375 million (the “Senior Bridge Facility”), available in
up to four tranches, and a 364-day second lien secured bridge credit facility in
an aggregate principal amount of up to $1,500.75 million (the “Junior Bridge
Facility” and, together with the Senior Bridge Facility, each, a “Bridge
Facility”), available in up to five tranches, in each case subject to reduction
as set forth herein:


(i) Tranche B1 of the Senior Bridge Facility shall be in an aggregate principal
amount of $1,550 million of Senior Bridge Loans, and shall be available to the
Borrower on the CPLV Payoff Date and shall be available to be drawn in U.S.
Dollars;


(ii) Tranche B2 of the Senior Bridge Facility shall be in an aggregate principal
amount of $872.625 million of Senior Bridge Loans and Tranche B2 of the Junior
Bridge Facility shall be in an aggregate principal amount of $531 million of
Junior Bridge Loans, and in each case shall be available to the Borrower on the
Master Lease Amendment Date and shall be available to be drawn in U.S. Dollars;


(iii) Tranche B3 of the Senior Bridge Facility shall be in an aggregate
principal amount of $278 million of Senior Bridge Loans and Tranche B3 of the
Junior Bridge Facility shall be in an aggregate principal amount of $321.25
million of Junior Bridge Loans, and in each case shall be available to the
Borrower on the Atlantic City Closing Date and shall be available to be drawn in
U.S. Dollars;


(iv) Tranche B4 of the Senior Bridge Facility shall be in an aggregate principal
amount of $360 million of Senior Bridge Loans and Tranche B4 of the Junior
Bridge Facility shall be in an aggregate principal amount of $415.5 million of
Junior Bridge Loans, and in each case shall be available to the Borrower on the
New Orleans Closing Date and shall be available to be drawn in U.S. Dollars; and


(v) Tranche B5 of the Senior Bridge Facility shall be in an aggregate principal
amount of $201.75 million of Senior Bridge Loans and Tranche B5 of the Junior
Bridge Facility shall be in an aggregate principal amount of $233 million of
Junior Bridge Loans, and in each case shall be available to the Borrower on the
Laughlin Closing Date and shall be available to be drawn in U.S. Dollars.


Tranche B1, Tranche B2, Tranche B3, Tranche B4 and Tranche B5 of the Senior
Bridge Facility and Tranche B2, Tranche B3, Tranche B4 and Tranche B5 of the
Junior Bridge Facility shall each be referred to as a “Tranche.”



[Term Sheet]



--------------------------------------------------------------------------------

B-3


Purpose/Use of Proceeds:
The proceeds of borrowings under Tranche B1 of the Senior Bridge Facility shall
only be used by the Borrower on the CPLV Payoff Date to effect the CPLV Payoff.
The proceeds of borrowings under Tranche B2 of each Bridge Facility shall only
be used by the Borrower on the Master Lease Amendment Date to make payments in
connection with the Master Lease Amendments. The proceeds of borrowings under
Tranche B3 of each Bridge Facility shall only be used by the Borrower on the
Atlantic City Closing Date to provide Acquisition Funds for the Atlantic City
Acquisition. The proceeds of borrowings under Tranche B4 of each Bridge Facility
shall only be used by the Borrower on the New Orleans Closing Date to provide
Acquisition Funds for the New Orleans Acquisition. The proceeds of borrowings
under Tranche B5 of each Bridge Facility shall only be used by the Borrower on
the Laughlin Closing Date to provide Acquisition Funds for the Laughlin
Acquisition.
Availability:
Tranche B1 of the Senior Bridge Facility will be available only in a single
drawing of up to the full amount of Tranche B1 of the Senior Bridge Facility on
the CPLV Payoff Date to be used by the Borrower as described in “Purpose/Use of
Proceeds” above. If less than the full amount of Tranche B1 of the Senior Bridge
Facility is borrowed on the CPLV Payoff Date, any remaining commitments in
respect thereof shall be automatically terminated on such date.


Tranche B2 of each Bridge Facility will be available only in a single drawing of
up to the full amount of Tranche B2 of such Bridge Facility on the Master Lease
Amendment Date to be used by the Borrower as described in “Purpose/Use of
Proceeds” above. If less than the full amount of Tranche B2 of any Bridge
Facility is borrowed on the Master Lease Amendment Date, any remaining
commitments in respect thereof shall be automatically terminated on such date.


Tranche B3 of each Bridge Facility will be available only in a single drawing of
up to the full amount of Tranche B3 of such Bridge Facility on the Atlantic City
Closing Date to be used by the Borrower as described in “Purpose/Use of
Proceeds” above. If less than the full amount of Tranche B3 of any Bridge
Facility is borrowed on the Atlantic City Closing Date, any remaining
commitments in respect thereof shall be automatically terminated on such date.


Tranche B4 of each Bridge Facility will be available only in a single drawing of
up to the full amount of Tranche B4 of such Bridge Facility on the New Orleans
Closing Date to be used by the Borrower as described in “Purpose/Use of
Proceeds” above. If less than the full amount of Tranche B4 of any Bridge
Facility is borrowed on the New Orleans Closing Date, any remaining commitments
in respect thereof shall be automatically terminated on such date.


Tranche B5 of each Bridge Facility will be available only in a single drawing of
up to the full amount of Tranche B5 of such Bridge Facility on the Laughlin
Closing Date to be used by the Borrower as described in “Purpose/Use of
Proceeds” above. If less than the full amount of Tranche B5 of any Bridge
Facility is borrowed on the Laughlin Closing Date, any remaining commitments in
respect thereof shall be automatically terminated on such date


Amounts borrowed under any Tranche of the Bridge Facility that are repaid or
prepaid may not be reborrowed.
Interest Rates and Fees:
As set forth on Annex I to this Exhibit B.



[Term Sheet]



--------------------------------------------------------------------------------

B-4


Final Maturity and Amortization:
Tranche B1 of the Senior Bridge Facility will mature on the date that is 364
days after the CPLV Payoff Date. Tranche B2 of each Bridge Facility will mature
on the date that is 364 days after the Master Lease Amendment Date. Tranche B3
of each Bridge Facility will mature on the date that is 364 days after the
Atlantic City Closing Date. Tranche B4 of each Bridge Facility will mature on
the date that is 364 days after the New Orleans Closing Date. Tranche B5 of each
Bridge Facility will mature on the date that is 364 days after the Laughlin
Closing Date. None of the Tranches of the Bridge Facility will be subject to
scheduled amortization prior to the final maturity thereof.
Guarantees:
The Borrower’s material, domestic wholly-owned subsidiaries, other than, if the
CMBS Amendment is obtained and the CMBS Loan Agreement is not refinanced, CPLV
Property Owner LLC (“CPLV”) and CPLV’s direct and indirect special purpose
parent entities (the “Guarantees”; with each person giving a Guarantee a
“Guarantor”). For the avoidance of doubt, if the CMBS Amendment is not obtained
and the CMBS Loan Agreement is refinanced, CPLV and CPLV’s direct and indirect
special purpose parent entities shall be Guarantors.
Security:
The Senior Bridge Facility will be secured by a first-priority perfected lien on
substantially all of the existing and future property and assets of the Borrower
and the subsidiary guarantors, including a pledge of the capital stock of the
wholly owned domestic subsidiaries held by the Borrower and the subsidiary
guarantors and 65% of the capital stock of the first-tier foreign subsidiaries
held by the Borrower and the subsidiary guarantors and mortgages on real
properties, in each case subject to exceptions consistent with the Existing
Credit Agreement.


The Junior Bridge Facility will be secured by a second-priority perfected lien
on the same collateral that secures the Senior Bridge Facility.


Any existing mortgages, collateral documents or intercreditor agreements shall
be modified, as applicable, to reflect the aggregate size of the bridge
commitment.



[Term Sheet]



--------------------------------------------------------------------------------

B-5


Mandatory Prepayments and Commitment Reductions:
The aggregate commitments in respect of each Tranche shall be automatically and
permanently terminated as set forth in the last paragraph in the Commitment
Letter. If the CMBS Amendment is obtained on or prior to the ERI Closing Date,
the aggregate commitments in respect of Tranche B1 of the Senior Bridge Facility
shall be automatically and permanently terminated in full. On or prior to the
Initial Closing Date, the aggregate commitments in respect of each Tranche shall
be automatically and permanently reduced on a pro rata basis with the amounts
described in clauses (a) through (c) below (in the case of clause (c), to the
extent funded) to the extent such amounts are placed on or about the funding
date of such amounts in escrow subject to customary escrow arrangements
reasonably satisfactory to the Lead Arranger. After the Initial Closing Date,
the amounts described in clauses (a) through (c) below (in the case of clause
(c), to the extent funded) shall be used (i) first, to prepay the loans that
have been funded in respect of the Junior Bridge Facility, at par plus accrued
and unpaid interest, on a pro rata basis among the Tranches, (ii) second, to
prepay the loans that have been funded in respect of the Senior Bridge Facility,
at par plus accrued and unpaid interest, on a pro rata basis among the Tranches,
and (iii) third, to the extent such amounts are placed on or about the funding
date of such amounts in escrow subject to customary escrow arrangements
reasonably satisfactory to the Lead Arranger, to reduce permanently any
outstanding commitments in respect of the Bridge Facility on a pro rata basis
among the Tranches. The amounts described in clause (c) below, to the extent
committed but not funded, shall be used to reduce permanently any outstanding
commitments in respect of the Bridge Facility on a pro rata basis among the
Tranches (provided that such Term Loan Facility requires such amounts to be
placed in escrow on or about the funding date of such amounts subject to
customary escrow arrangements).


(a) 100% of the net cash proceeds from (i) any debt issuance or borrowing by the
Parent, the Borrower or any of their subsidiaries or (ii) any equity issuance by
the Parent (other than issuances of common stock of the Parent), other than, in
each case, (A) amounts borrowed under the revolving commitment of the Existing
Credit Agreement up to the existing commitments as of the date hereof and (B) so
long as after giving effect to such issuance or borrowing (other than any equity
issuance) (x) the pro forma First Lien Leverage Ratio (as defined in the
Indenture) is no greater than 5.41:1.00 and (y) the pro forma Total Leverage
Ratio (as defined in the Indenture) is no greater than 5.75:1.00, indebtedness
incurred in the ordinary course of business for working capital purposes and
capital expenditure purposes, debt or equity securities issued solely to fund
the acquisitions of that certain real estate property commonly known as JACK
Cincinnati Casino and the casino previously identified to us by you as Gordie
and other exceptions to be agreed;
 
(b) 100% of the net cash proceeds, whether in cash or cash equivalents, of any
non-ordinary course asset sale or other disposition (including as a result of
casualty or condemnation) by the Borrower or any of its subsidiaries ((i) in the
case of any such asset sale or other disposition for which the net cash proceeds
do not exceed $20,000,000, to the extent not reinvested or (ii) in the case of
any such asset sale or other disposition, to the extent not required to be
applied to prepay the loans under the Existing Credit Agreement), subject to
thresholds and exceptions to be agreed; and



[Term Sheet]



--------------------------------------------------------------------------------

B-6


 
(c) 100% of the committed principal amount (less original issue discount, if
any) of any Term Loan Facility that is subject to conditions to funding that
are, in the good faith written determination of the Borrower, no less favorable
to the Borrower than the applicable conditions to the funding of the Bridge
Facility, other than, so long as after giving effect to such borrowing (x) the
pro forma First Lien Leverage Ratio (as defined in the Indenture) is no greater
than 5.41:1.00 and (y) the pro forma Total Leverage Ratio (as defined in the
Indenture) is no greater than 5.75:1.00, any such term loan facility borrowed
solely to fund the acquisitions of that certain real estate property commonly
known as JACK Cincinnati Casino and the casino previously identified to us by
you as Gordie;


provided that the amounts described in clauses (a) and (b) above shall be so
applied to prepay the Junior Bridge Facility only to the extent not prohibited
by the Existing Credit Agreement and the Indenture. If any amount is prohibited
from being applied to prepay the Junior Bridge Facility, then such amount will
be applied to prepay the Senior Bridge Facility on a pro rata basis among the
Tranches.


The Borrower shall not and shall cause its subsidiaries to not engage in any
transaction or issuance described in clauses (a) through (c) above that would
result in a reduction of the Bridge Facility if the proceeds of such transaction
or issuance were placed in escrow or required to be placed in escrow, in each
case, without placing such amounts in escrow or requiring such amounts to be
placed in escrow so as to result in a reduction of the Bridge Facility.
Voluntary Prepayments and Commitment Reductions:
Voluntary prepayment of the Bridge Facility shall be permitted at any time,
without premium or penalty, subject to reimbursement of Lenders’ redeployment
costs actually incurred in the case of a prepayment of adjusted LIBOR borrowings
other than on the last day of the applicable interest period. The unutilized
portion of the commitments under the Bridge Facility may be irrevocably reduced
or terminated by the Borrower in whole or in part at any time without penalty by
written notice to the Lead Arranger.
First Lien Documentation:
The definitive documentation for the Senior Bridge Facility (the “First Lien
Facility Documentation”) will be in the form of a senior secured credit
agreement based on that certain amended and restated credit agreement, dated as
of May 15, 2019 (as amended from time to time prior to the date hereof, the
“Existing Credit Agreement”), by and among Company, as borrower, Goldman Sachs
Bank USA, as Administrative Agent and the other financial institutions from time
to time party thereto, with modifications as are necessary to reflect the terms
specifically set forth in this Exhibit B and the nature of the Senior Bridge
Facility as a bridge facility, and related security documentation, a joinder to
that certain Intercreditor Agreement, dated as of October 6, 2017, among each
landlord referred to therein, Goldman Sachs Bank USA, the tenants referred to
therein, Wilmington Trust National Association and UMB, National Association,
and the other parties party thereto from time to time, as amended and
supplemented up to the date hereof (the “Intercreditor Agreement”), and a pari
passu intercreditor agreement. Notwithstanding the foregoing, the only
conditions to the availability of the Senior Bridge Facility shall be the
conditions set forth in the “Conditions Precedent to Initial Borrowing” section
below.



[Term Sheet]



--------------------------------------------------------------------------------

B-7


Second Lien Documentation:
The definitive documentation for the Junior Bridge Facility (the “Second
Lien Facility Documentation” and, together with the First Lien Facility
Documentation, the “Facility Documentation”) will be in the form of the Existing
Credit Agreement, with modifications as are necessary to reflect the terms
specifically set forth in this Exhibit B and the nature of the Junior Bridge
Facility as a second-lien bridge facility, and related security documentation, a
joinder to the Intercreditor Agreement and a pari passu intercreditor agreement.
Notwithstanding the foregoing, the only conditions to the availability of the
Junior Bridge Facility shall be the conditions set forth in the “Conditions
Precedent to Initial Borrowing” section below.
Conditions Precedent to Initial Borrowing:
The availability of the initial borrowing and other extensions of credit under
each Tranche of the Bridge Facility on the applicable Closing Date will be
subject solely to (x) the conditions set forth in Exhibit C-I, C-II, C-III,
C-IV, C-V and C-VI to the Commitment Letter, as applicable, (y) subject to the
Funding Conditions Provisions, the Specified Representations being true and
correct in all material respects on the applicable Closing Date and the
Transaction Agreement Representations being true and correct in all material
respects on the applicable Closing Date to the extent required under the
applicable Acquisition Agreements or the Master Transaction Agreement, as
applicable, and (z) the delivery of a customary borrowing notice.
Representations and Warranties:
As set forth in the Existing Credit Agreement.
Affirmative Covenants:
As set forth in the Existing Credit Agreement.
Negative Covenants:
With respect to the Senior Bridge Facility, as set forth in the Existing Credit
Agreement. With respect to the Junior Bridge Facility, as set forth in the
Existing Credit Agreement, with modifications to baskets and thresholds to be
consistent with the Indenture.
Financial Covenants:
As set forth in the Existing Credit Agreement with respect to the Revolving
Facility (as defined therein).
Events of Default:
With respect to the Senior Bridge Facility, as set forth in the Existing Credit
Agreement. With respect to the Junior Bridge Facility, as set forth in the
Existing Credit Agreement, with modifications to baskets and thresholds to be
consistent with the Indenture.
Voting:
As set forth in the Existing Credit Agreement.
Cost and Yield Protection:
As set forth in the Existing Credit Agreement.
Assignments and Participations:
As set forth in the Existing Credit Agreement.
Expenses and Indemnification:
As set forth in the Existing Credit Agreement.
Governing Law and Forum:
New York.
Counsel to the Lead Arranger and Administrative Agent:
Sullivan & Cromwell LLP.



[Term Sheet]



--------------------------------------------------------------------------------


ANNEX I TO
EXHIBIT B


Interest Rates:
The interest rates under the Bridge Facility will be as follows:
 
At the option of the Borrower, Eurodollar Rate plus the Applicable Margin or ABR
plus Applicable Margin.
 
“Eurodollar Rate” means, with respect to any interest period, the rate per annum
equal to the London Interbank Offered Rate or a comparable or successor rate,
which rate is approved by the Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two business days prior
to the commencement of such interest period, for dollar deposits (for delivery
on the first day of such interest period) with a term equivalent to such
interest period; provided that if such rate shall be less than 0.00%, such rate
shall be deemed to be 0.00% (consistent with the Existing Credit Agreement).
 
“Applicable Margin” means a percentage determined in accordance with the pricing
grid below.
LIBOR Successor Rate:
The Facility Documentation will contain provisions relating to the replacement
of LIBOR (or other benchmark rate) in form and substance customary for
transactions where the Administrative Agent acts as agent.
Original Issue Discount:
None.
Duration Fees:
The Borrower shall pay each Lender duration fees (the “Duration Fees”) for the
account of each Lender in amounts equal to the percentage as determined in
accordance with the grid below, of the principal amount of the Loan of such
Lender outstanding at the close of business, New York City time, on each date
set forth in the grid below, payable on each such date:
 







[Term Sheet]





--------------------------------------------------------------------------------

B-I-2




Pricing Grid
Applicable Margin for the Senior Bridge Facility
Initial Closing Date through
89 days after Initial Closing
Date
90 days after Initial Closing
Date through 179 days
after Initial Closing Date
180 days after Initial Closing
Date through 269 days
after Initial Closing Date
270 days after Initial Closing Date and thereafter
ABR
Loans
LIBOR
Loans
ABR
Loans
LIBOR
Loans
ABR
Loans
LIBOR
Loans
ABR
Loans
LIBOR
Loans
100 bps
200 bps
125 bps
225 bps
150 bps
250 bps
175 bps
275 bps



Applicable Margin for the Junior Bridge Facility
Initial Closing Date through
89 days after Initial Closing
Date
90 days after Initial Closing
Date through 179 days
after Initial Closing Date
180 days after Initial Closing
Date through 269 days
after Initial Closing Date
270 days after Initial Closing Date and thereafter
ABR
Loans
LIBOR
Loans
ABR
Loans
LIBOR
Loans
ABR
Loans
LIBOR
Loans
ABR
Loans
LIBOR
Loans
200 bps
300 bps
225 bps
325 bps
250 bps
350 bps
275 bps
375 bps









[Term Sheet]



--------------------------------------------------------------------------------


EXHIBIT C-I


Project Olympus
Summary of Additional Conditions on the Initial Closing Date
The availability and initial funding on the Initial Closing Date of the Bridge
Facility shall be subject solely to the satisfaction or waiver (by all
Commitment Parties) of the following conditions (subject to the Funding
Conditions Provisions):
1.
All fees required to be paid on the Initial Closing Date pursuant to the Fee
Letters and reasonable out-of-pocket expenses required to be paid on the Initial
Closing Date pursuant to the Commitment Letter, to the extent invoiced at least
three business days prior to the Initial Closing Date (except as otherwise
reasonably agreed by the Borrower), shall, upon the initial borrowings under the
Bridge Facility, have been, or will be substantially simultaneously, paid (which
amounts may, at your option, be offset against the proceeds of the Bridge
Facility).

2.
The Lead Arranger shall have received (i) the audited consolidated balance
sheets and the related audited consolidated statements of income, cash flow and
shareholders’ equity of the Borrower as at December 31, 2018 and December 31,
2017, and for each subsequent fiscal year ended at least 90 days before the
Initial Closing Date and (ii) the unaudited consolidated balance sheet, and
statement of income, cash flow and shareholders’ equity, of the Borrower as of
and for the three-month period ended March 30, 2019, and for each subsequent
fiscal quarter (other than the fourth fiscal quarter of any fiscal year) ended
at least 45 days before the Initial Closing Date and the full interim period
ending such subsequent fiscal quarter, provided, that in each case the financial
statements required to be delivered by this paragraph shall meet the
requirements of Regulation S-X under the Securities Act, and all other
accounting rules and regulations of the SEC promulgated thereunder applicable to
a registration statement on Form S-3. The Lead Arranger hereby acknowledges
receipt of the financial statements in the foregoing clause (i) as of and for
the fiscal years ended December 31, 2017 and December 31, 2018, and in the
foregoing clause (ii) as of and for the fiscal quarter ended March 31, 2019. The
filing with the SEC of the financial statements required by clause (i) or (ii)
by the Borrower will satisfy the foregoing requirements.

3.
The Administrative Agent shall have received (i) at least two business days
prior to the Initial Closing Date all documentation and other information about
the Borrower and the Guarantors as shall have been reasonably requested in
writing by the Administrative Agent at least seven business days prior to the
Initial Closing Date and as is mutually agreed to be required by U.S. regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the PATRIOT Act and (ii) at
least five business days prior to the Initial Closing Date, a certification
regarding beneficial ownership required by the Beneficial Ownership Regulation
(31 C.F.R. § 1010.230).

4.
Subject in all respects to the Funding Conditions Provisions, the applicable
Facility Documentation (which shall, in each case, be in accordance with the
terms of the Commitment Letter and the Term Sheet) shall have been executed and
delivered by the Borrower and the Guarantors, if applicable.

5.
With respect to the Senior Bridge Facility, the Borrower, the Administrative
Agent, and Goldman Sachs, as collateral agent and administrative agent under the
Existing Credit Agreement, shall have entered into a pari passu intercreditor
agreement substantially in the form of Exhibit H of the Existing Credit
Agreement.  

6.
If the Junior Bridge Facility is funded on the Initial Closing Date, the
Borrower, the Administrative Agent, and UMB Bank, National Association, as
trustee under the Indenture, shall have entered into a pari passu






--------------------------------------------------------------------------------

C-I-2


intercreditor agreement. If the Junior Bridge Facility is not funded on the
Initial Closing Date, it will be a condition precedent to the initial funding of
the Junior Bridge Facility on any subsequent Closing Date that the Borrower, the
Administrative Agent, and UMB Bank, National Association, as trustee under the
Indenture, shall have entered into a pari passu intercreditor agreement.
7.
The Administrative Agent of both the Senior Bridge Facility and the Junior
Bridge Facility (if applicable) shall have entered into a joinder to the
Intercreditor Agreement. If the Junior Bridge Facility is not funded on the
Initial Closing Date, it will be a condition precedent to the initial funding of
the Junior Bridge Facility on any subsequent Closing Date that the
Administrative Agent of the Junior Bridge Facility shall have entered into a
joinder to the Intercreditor Agreement.

8.
The Borrower shall have engaged (on or before the execution of the Commitment
Letter) one or more investment and/or commercial banks reasonably satisfactory
to the Lead Arranger to arrange permanent financing or refinancing for the
Bridge Facility.






--------------------------------------------------------------------------------


EXHIBIT C-II


Project Olympus
Summary of Additional Conditions on the CPLV Payoff Date
The availability and initial funding on the CPLV Payoff Date of Tranche B1 of
the Senior Bridge Facility shall be subject solely to the satisfaction or waiver
(by all Commitment Parties) of the following conditions (subject to the Funding
Conditions Provisions):
1.
The conditions set forth on Exhibit C-I shall have been satisfied (or waived by
all Commitment Parties) as of the Initial Closing Date.

2.
The Specified Representations shall be true and correct in all material respects
as of the CPLV Payoff Date.

3.
All fees required to be paid on the CPLV Payoff Date pursuant to the Fee Letters
and reasonable out-of-pocket expenses required to be paid on the CPLV Payoff
Date pursuant to the Commitment Letter, to the extent invoiced at least three
business days prior to the CPLV Payoff Date (except as otherwise reasonably
agreed by the Borrower), shall, upon the initial funding of Tranche B1 of the
Senior Bridge Facility, have been, or will be substantially simultaneously, paid
(which amounts may, at your option, be offset against the proceeds of the Bridge
Facility).

4.
Subject in all respects to the Funding Conditions Provisions, customary legal
opinions, customary officer’s closing certificates, organizational documents,
customary evidence of authorization and good standing certificates in
jurisdictions of formation/organization, in each case with respect to the
Borrower and the Guarantors and a solvency certificate (as of the CPLV Payoff
Date after giving effect to the applicable Transactions and substantially in the
form of Annex C attached hereto, certified by a senior authorized financial
officer of the Borrower) shall have been delivered to the Lead Arranger.

5.
Subject to the Funding Conditions Provisions, all documents and intercreditor
agreements required to perfect the Administrative Agent’s security interest in
the collateral shall have been executed and delivered and, if applicable, in
proper form for filing.

6.
(i) The Permitted Prepayment Date (as defined in the CMBS Loan Agreement) shall
have occurred, (ii) all obligations under the CMBS Loan Agreement (other than
contingent obligations that by their terms are to survive the termination of the
CMBS Loan Agreement) shall have been (or substantially concurrently with the
funding of Tranche B1 of the Senior Bridge Facility shall be) repaid and in
connection therewith all guarantees and liens shall have been released and (iii)
CPLV and CPLV’s direct and indirect special purpose parent entities shall be
guarantors under the Senior Bridge Facility.






--------------------------------------------------------------------------------


EXHIBIT C-III


Project Olympus
Summary of Additional Conditions on the Master Lease Amendment Date
The availability and initial funding on the Master Lease Amendment Date of
Tranche B2 of the Senior Bridge Facility and Tranche B2 of the Junior Bridge
Facility shall be subject solely to the satisfaction or waiver (by all
Commitment Parties) of the following conditions (subject to the Funding
Conditions Provisions):
1.
The ERI Transactions (which shall not include the Acquisitions) shall have been
or, substantially concurrently with the borrowing under Tranche B2 of the Senior
Bridge Facility and Tranche B2 of the Junior Bridge Facility shall be,
consummated in all material respects in accordance with the terms of the Master
Transaction Agreement as in effect on the date hereof, without giving effect to
any modifications, amendments or express waivers or consents thereto that are
materially adverse to the Lenders in their capacities as such without the
consent of the Lead Arranger (not to be unreasonably withheld, conditioned or
delayed) (it being understood and agreed that (a) any change to the definition
of “Material Adverse Effect” contained in the Master Transaction Agreement shall
be deemed to be materially adverse to the Lenders and (b) any modification,
amendment or waiver of VICI Partnership’s consent rights under Section 4.1 of
the Master Transaction Agreement and any waiver of the condition precedent that
the merger contemplated by the Merger Agreement shall be consummated
concurrently with the consummation of the applicable ERI Transactions shall be
deemed to be materially adverse to the Lenders).

2.
Each of the Master Lease Amendments shall be in form and substance consistent
with Exhibit A to the Master Transaction Agreement as in effect on the date
hereof, without giving effect to any modifications, amendments or express
waivers or consents thereto that affect the economic terms thereof without the
consent of the Lead Arranger. The Master Lease Amendments shall have been or,
substantially concurrently with the borrowing under Tranche B2 of the Senior
Bridge Facility and Tranche B2 of the Junior Bridge Facility shall be, effected.

3.
Unless the CMBS Amendment is obtained, the CPLV Payoff Date shall have occurred
on or prior to the Master Lease Amendment Date.

4.
Since the date of the Master Transaction Agreement, no CPLV Material Adverse
Effect shall have occurred (as defined in the Master Transaction Agreement as in
effect on the date hereof).

5.
All fees required to be paid on the Master Lease Amendment Date pursuant to the
Fee Letters and reasonable out-of-pocket expenses required to be paid on the
Master Lease Amendment Date pursuant to the Commitment Letter, to the extent
invoiced at least three business days prior to the Master Lease Amendment Date
(except as otherwise reasonably agreed by the Borrower), shall, upon the initial
funding of Tranche B2 of the Senior Bridge Facility and Tranche B2 of the Junior
Bridge Facility, have been, or will be substantially simultaneously, paid (which
amounts may, at your option, be offset against the proceeds of the Bridge
Facility).

6.
Subject in all respects to the Funding Conditions Provisions, customary legal
opinions, customary officer’s closing certificates, organizational documents,
customary evidence of authorization and good standing certificates in
jurisdictions of formation/organization, in each case with respect to the
Borrower and the Guarantors and a solvency certificate (as of the Master Lease
Amendment Date after giving effect to the applicable Transactions and
substantially in the form of Annex C attached hereto, certified by a senior
authorized financial officer of the Borrower) shall have been delivered to the
Lead Arranger.






--------------------------------------------------------------------------------

C-II-2


7.
The conditions set forth on Exhibit C-I shall have been satisfied (or waived by
all Commitment Parties) as of the Initial Closing Date.

8.
The Specified Representations shall be true and correct in all material respects
as of the Master Lease Amendment Date.






--------------------------------------------------------------------------------


EXHIBIT C-IV


Project Olympus
Summary of Additional Conditions on the Atlantic City Closing Date
The availability and initial funding on the Atlantic City Closing Date of
Tranche B3 of the Senior Bridge Facility and Tranche B3 of the Junior Bridge
Facility shall be subject solely to the satisfaction or waiver (by all
Commitment Parties) of the following conditions (subject to the Funding
Conditions Provisions):
1.
The Atlantic City Acquisition Agreement shall be in form and substance
substantially consistent with Exhibit G-2 to the Master Transaction Agreement as
in effect on the date hereof, without giving effect to any modifications,
amendments or express waivers or consents thereto that are materially adverse to
the Lenders in their capacities as such without the consent of the Lead Arranger
(not to be unreasonably withheld, conditioned or delayed) (it being understood
and agreed that (a) any change to the definition of Major Casualty/Condemnation
contained in the Atlantic City Acquisition Agreement shall be deemed to be
materially adverse to the Lenders and (b) any reduction of not more than 15% or
increase in the purchase price of the Atlantic City Acquisition shall be deemed
to not be materially adverse to the Lenders so long as (i) any increase is not
funded with additional indebtedness and (ii) any such reduction is allocated to
reduce Tranche B3 of the Senior Bridge Facility and Tranche B3 of the Junior
Bridge Facility). The Atlantic City Acquisition shall have been or,
substantially concurrently with the borrowing under Tranche B3 of the Senior
Bridge Facility and Tranche B3 of the Junior Bridge Facility shall be,
consummated in all material respects in accordance with the terms of the
Atlantic City Acquisition Agreement. If Harrah’s Atlantic City is replaced with
the AC Replacement in accordance with the terms of the Master Transaction
Agreement as in effect on the date hereof, the foregoing references to the
Atlantic City Acquisition and the Atlantic City Acquisition Agreement shall be
deemed to be references to the acquisition of the AC Replacement and the
acquisition agreement for the AC Replacement, respectively.

2.
After the date of the Atlantic City Acquisition Agreement, the Property shall
not have been the subject of a Major Casualty/Condemnation (each as defined in
the Atlantic City Acquisition Agreement). If Harrah’s Atlantic City is replaced
with the AC Replacement in accordance with the terms of the Master Transaction
Agreement as in effect on the date hereof, the foregoing references to the
Atlantic City Acquisition Agreement shall be deemed to be references to the
acquisition agreement for the AC Replacement.

3.
All fees required to be paid on the Atlantic City Closing Date pursuant to the
Fee Letters and reasonable out-of-pocket expenses required to be paid on the
Atlantic City Closing Date pursuant to the Commitment Letter, to the extent
invoiced at least three business days prior to the Atlantic City Closing Date
(except as otherwise reasonably agreed by the Borrower), shall, upon the
borrowing under Tranche B3 of the Senior Bridge Facility and Tranche B3 of the
Junior Bridge Facility, have been, or will be substantially simultaneously, paid
(which amounts may, at your option, be offset against the proceeds of the Bridge
Facility).

4.
The Lead Arranger shall have received (i) the audited consolidated balance
sheets and the related audited consolidated statements of income, cash flow and
shareholders’ equity of the Borrower as at December 31, 2018 and December 31,
2017, and for each subsequent fiscal year ended at least 90 days before the
Atlantic City Closing Date and (ii) the unaudited consolidated balance sheet,
and statement of income, cash flow and shareholders’ equity, of the Borrower as
of and for the three-month period ended March 30, 2019, and for each subsequent
fiscal quarter (other than the fourth fiscal quarter of any fiscal year) ended
at least 45 days before the Atlantic City Closing Date and the full interim
period ending such






--------------------------------------------------------------------------------

C-IV-2


subsequent fiscal quarter, provided, that in each case the financial statements
required to be delivered by this paragraph shall meet the requirements of
Regulation S-X under the Securities Act, and all other accounting rules and
regulations of the SEC promulgated thereunder applicable to a registration
statement on Form S-3. The Lead Arranger hereby acknowledges receipt of the
financial statements in the foregoing clause (i) as of and for the fiscal years
ended December 31, 2017 and December 31, 2018, and in the foregoing clause (ii)
as of and for the fiscal quarter ended March 31, 2019. The filing with the SEC
of the financial statements required by clause (i) or (ii) by the Borrower will
satisfy the foregoing requirements.
5.
Subject in all respects to the Funding Conditions Provisions, customary legal
opinions, customary officer’s closing certificates, organizational documents,
customary evidence of authorization and good standing certificates in
jurisdictions of formation/organization, in each case with respect to the
Borrower and the Guarantors and a solvency certificate (as of the Atlantic City
Closing Date after giving effect to the applicable Transactions and
substantially in the form of Annex C attached hereto, certified by a senior
authorized financial officer of the Borrower) shall have been delivered to the
Lead Arranger.

6.
Subject to the Funding Conditions Provisions, all documents and intercreditor
agreements required to perfect the Administrative Agent’s security interest in
the collateral shall have been executed and delivered and, if applicable, in
proper form for filing.

7.
The conditions set forth on Exhibit C-I shall have been satisfied (or waived by
all Commitment Parties) as of the Initial Closing Date and the conditions set
forth in paragraph 1 of Exhibit C-III shall have been satisfied (or waived by
all Commitment Parties) as of the ERI Closing Date.

8.
The Specified Representations shall be true and correct in all material respects
as of the Atlantic City Closing Date.






--------------------------------------------------------------------------------


EXHIBIT C-V


Project Olympus
Summary of Additional Conditions on the New Orleans Closing Date
The availability and initial funding on the New Orleans Closing Date of Tranche
B4 of the Senior Bridge Facility and Tranche B4 of the Junior Bridge Facility
shall be subject solely to the satisfaction or waiver (by all Commitment
Parties) of the following conditions (subject to the Funding Conditions
Provisions):
1.
The New Orleans Acquisition Agreement shall be in form and substance
substantially consistent with Exhibit G-3 to the Master Transaction Agreement as
in effect on the date hereof, without giving effect to any modifications,
amendments or express waivers or consents thereto that are materially adverse to
the Lenders in their capacities as such without the consent of the Lead Arranger
(not to be unreasonably withheld, conditioned or delayed) (it being understood
and agreed that (a) any change to the definition of Major Casualty/Condemnation
contained in the New Orleans Acquisition Agreement shall be deemed to be
materially adverse to the Lenders and (b) any reduction of not more than 15% or
increase in the purchase price of the New Orleans Acquisition shall be deemed to
not be materially adverse to the Lenders so long as (i) any increase is not
funded with additional indebtedness and (ii) any such reduction is allocated to
reduce Tranche B4 of the Senior Bridge Facility and Tranche B4 of the Junior
Bridge Facility). The New Orleans Acquisition shall have been or, substantially
concurrently with the borrowing under Tranche B4 of the Senior Bridge Facility
and Tranche B4 of the Junior Bridge Facility shall be, consummated in all
material respects in accordance with the terms of the New Orleans Acquisition
Agreement. If Harrah’s New Orleans is replaced with the NOLA Replacement in
accordance with the terms of the Master Transaction Agreement as in effect on
the date hereof, the foregoing references to the New Orleans Acquisition and the
New Orleans Acquisition Agreement shall be deemed to be references to the
acquisition of the NOLA Replacement and the acquisition agreement for the NOLA
Replacement, respectively.

2.
After the date of the New Orleans Acquisition Agreement, the Property shall not
have been the subject of a Major Casualty/Condemnation (each as defined in the
New Orleans Acquisition Agreement). If Harrah’s New Orleans is replaced with the
NOLA Replacement in accordance with the terms of the Master Transaction
Agreement as in effect on the date hereof, the foregoing references to the New
Orleans Acquisition Agreement shall be deemed to be references to the
acquisition agreement for the NOLA Replacement.

3.
All fees required to be paid on the New Orleans Closing Date pursuant to the Fee
Letters and reasonable out-of-pocket expenses required to be paid on the New
Orleans Closing Date pursuant to the Commitment Letter, to the extent invoiced
at least three business days prior to the New Orleans Closing Date (except as
otherwise reasonably agreed by the Borrower), shall, upon borrowing under
Tranche B4 of the Senior Bridge Facility and Tranche B4 of the Junior Bridge
Facility, have been, or will be substantially simultaneously, paid (which
amounts may, at your option, be offset against the proceeds of the Bridge
Facility).

4.
The Lead Arranger shall have received (i) the audited consolidated balance
sheets and the related audited consolidated statements of income, cash flow and
shareholders’ equity of the Borrower as at December 31, 2018 and December 31,
2017, and for each subsequent fiscal year ended at least 90 days before the New
Orleans Closing Date and (ii) the unaudited consolidated balance sheet, and
statement of income, cash flow and shareholders’ equity, of the Borrower as of
and for the three-month period ended March






--------------------------------------------------------------------------------

C-V-2


30, 2019, and for each subsequent fiscal quarter (other than the fourth fiscal
quarter of any fiscal year) ended at least 45 days before the New Orleans
Closing Date and the full interim period ending such subsequent fiscal quarter,
provided, that in each case the financial statements required to be delivered by
this paragraph shall meet the requirements of Regulation S-X under the
Securities Act, and all other accounting rules and regulations of the SEC
promulgated thereunder applicable to a registration statement on Form S-3. The
Lead Arranger hereby acknowledges receipt of the financial statements in the
foregoing clause (i) as of and for the fiscal years ended December 31, 2017 and
December 31, 2018, and in the foregoing clause (ii) as of and for the fiscal
quarter ended March 31, 2019. The filing with the SEC of the financial
statements required by clause (i) or (ii) by the Borrower will satisfy the
foregoing requirements.
5.
Subject in all respects to the Funding Conditions Provisions, customary legal
opinions, customary officer’s closing certificates, organizational documents,
customary evidence of authorization and good standing certificates in
jurisdictions of formation/organization, in each case with respect to the
Borrower and the Guarantors and a solvency certificate (as of the New Orleans
Closing Date after giving effect to the applicable Transactions and
substantially in the form of Annex C attached hereto, certified by a senior
authorized financial officer of the Borrower) shall have been delivered to the
Lead Arranger.

6.
Subject to the Funding Conditions Provisions, all documents and intercreditor
agreements required to perfect the Administrative Agent’s security interest in
the collateral shall have been executed and delivered and, if applicable, in
proper form for filing.

7.
The conditions set forth on Exhibit C-I shall have been satisfied (or waived by
all Commitment Parties) as of the Initial Closing Date and the conditions set
forth in paragraph 1 of Exhibit C-III shall have been satisfied (or waived by
all Commitment Parties) as of the ERI Closing Date.

8. 
The Specified Representations shall be true and correct in all material respects
as of the New Orleans Closing Date.






--------------------------------------------------------------------------------


EXHIBIT C-VI


Project Olympus
Summary of Additional Conditions on the Laughlin Closing Date
The availability and initial funding on the Laughlin Closing Date of Tranche B5
of the Senior Bridge Facility and Tranche B5 of the Junior Bridge Facility shall
be subject solely to the satisfaction or waiver (by all Commitment Parties) of
the following conditions (subject to the Funding Conditions Provisions):
1.
The Laughlin Acquisition Agreement shall be in form and substance substantially
consistent with Exhibit G-1 to the Master Transaction Agreement as in effect on
the date hereof, without giving effect to any modifications, amendments or
express waivers or consents thereto that are materially adverse to the Lenders
in their capacities as such without the consent of the Lead Arranger (not to be
unreasonably withheld, conditioned or delayed) (it being understood and agreed
that (a) any change to the definition of Major Casualty/Condemnation contained
in the Laughlin Acquisition Agreement shall be deemed to be materially adverse
to the Lenders and (b) any reduction of not more than 15% or increase in the
purchase price of the Laughlin Acquisition shall be deemed to not be materially
adverse to the Lenders so long as (i) any increase is not funded with additional
indebtedness and (ii) any such reduction is allocated to reduce Tranche B5 of
the Senior Bridge Facility and Tranche B5 of the Junior Bridge Facility). The
Laughlin Acquisition shall have been or, substantially concurrently with the
borrowing under Tranche B5 of the Senior Bridge Facility and Tranche B5 of the
Junior Bridge Facility shall be, consummated in all material respects in
accordance with the terms of the Laughlin Acquisition Agreement. If Harrah’s
Laughlin is replaced with the Laughlin Replacement in accordance with the terms
of the Master Transaction Agreement as in effect on the date hereof, the
foregoing references to the Laughlin Acquisition and the Laughlin Acquisition
Agreement shall be deemed to be references to the acquisition of the Laughlin
Replacement and the acquisition agreement for the Laughlin Replacement,
respectively.

2.
After the date of the Laughlin Acquisition Agreement, the Property shall not
have been the subject of a Major Casualty/Condemnation (each as defined in the
Laughlin Acquisition Agreement). If Harrah’s Laughlin is replaced with the
Laughlin Replacement in accordance with the terms of the Master Transaction
Agreement as in effect on the date hereof, the foregoing references to the
Laughlin Acquisition Agreement shall be deemed to be references to the
acquisition agreement for the Laughlin Replacement.

3.
All fees required to be paid on the Laughlin Closing Date pursuant to the Fee
Letters and reasonable out-of-pocket expenses required to be paid on the
Laughlin Closing Date pursuant to the Commitment Letter, to the extent invoiced
at least three business days prior to the Laughlin Closing Date (except as
otherwise reasonably agreed by the Borrower), shall, upon the borrowing under
Tranche B5 of the Senior Bridge Facility and Tranche B5 of the Junior Bridge
Facility , have been, or will be substantially simultaneously, paid (which
amounts may, at your option, be offset against the proceeds of the Bridge
Facility).

4.
The Lead Arranger shall have received (i) the audited consolidated balance
sheets and the related audited consolidated statements of income, cash flow and
shareholders’ equity of the Borrower as at December 31, 2018 and December 31,
2017, and for each subsequent fiscal year ended at least 90 days before the
Laughlin Closing Date and (ii) the unaudited consolidated balance sheet, and
statement of income, cash flow and shareholders’ equity, of the Borrower as of
and for the three-month period ended March 30, 2019, and for each subsequent
fiscal quarter (other than the fourth fiscal quarter of any fiscal year) ended
at least 45 days before the Laughlin Closing Date and the full interim period
ending such subsequent fiscal quarter, provided, that in each case the financial
statements required to be delivered by this paragraph






--------------------------------------------------------------------------------

C-VI-2


shall meet the requirements of Regulation S-X under the Securities Act, and all
other accounting rules and regulations of the SEC promulgated thereunder
applicable to a registration statement on Form S-3. The Lead Arranger hereby
acknowledges receipt of the financial statements in the foregoing clause (i) as
of and for the fiscal years ended December 31, 2017 and December 31, 2018, and
in the foregoing clause (ii) as of and for the fiscal quarter ended March 31,
2019. The filing with the SEC of the financial statements required by clause (i)
or (ii) by the Borrower will satisfy the foregoing requirements.
5.
Subject in all respects to the Funding Conditions Provisions, customary legal
opinions, customary officer’s closing certificates, organizational documents,
customary evidence of authorization and good standing certificates in
jurisdictions of formation/organization, in each case with respect to the
Borrower and the Guarantors and a solvency certificate (as of the Laughlin
Closing Date after giving effect to the applicable Transactions and
substantially in the form of Annex C attached hereto, certified by a senior
authorized financial officer of the Borrower) shall have been delivered to the
Lead Arranger.

6.
Subject to the Funding Conditions Provisions, all documents and intercreditor
agreements required to perfect the Administrative Agent’s security interest in
the collateral shall have been executed and delivered and, if applicable, in
proper form for filing.

7.
The conditions set forth on Exhibit C-I shall have been satisfied (or waived by
all Commitment Parties) as of the Initial Closing Date and the conditions set
forth in paragraph 1 of Exhibit C-III shall have been satisfied (or waived by
all Commitment Parties) as of the ERI Closing Date.

8.
The Specified Representations shall be true and correct in all material respects
as of the Laughlin Closing Date.






--------------------------------------------------------------------------------






Annex C
Form of Solvency Certificate
Date: [•]
Reference is made to Credit Agreement, dated as of [•] (the “Credit Agreement”),
among [•] (the “Borrower”), the lending institutions from time to time parties
thereto (the “Lenders”), and [•], as Administrative Agent and Collateral Agent.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.
Solely in my capacity as a Financial Officer of the Borrower and not
individually (and without personal liability), I hereby certify, that as of the
date hereof, after giving effect to the consummation of the Transactions:
1.
The sum of the liabilities (including contingent liabilities) of the Borrower
and its restricted subsidiaries, on a consolidated basis, does not exceed the
present fair saleable value of the present assets of the Borrower and its
restricted subsidiaries, on a consolidated basis.

2.
The fair value of the property of the Borrower and its restricted subsidiaries,
on a consolidated basis, is greater than the total amount of liabilities
(including contingent liabilities) of the Borrower and its restricted
subsidiaries, on a consolidated basis.

3.
The capital of the Borrower and its restricted subsidiaries, on a consolidated
basis, is not unreasonably small in relation to their business as contemplated
on the date hereof.

4.
The Borrower and its restricted subsidiaries, on a consolidated basis, have not
incurred and do not intend to incur, or believe that they will incur, debts
including current obligations beyond their ability to pay such debts as they
become due (whether at maturity or otherwise in the ordinary cours e of
business).

For purposes of this Certificate, the amount of any contingent liability has
been computed as the amount that, in light of all of the facts and circumstances
existing as of the date hereof, represents the amount that would reasonably be
expected to become an actual or matured liability.
IN WITNESS WHEREOF, I have executed this Certificate as of the date first
written above.
[BORROWER]
By:

    Name:
    Title:



